Case 2:19-cv-06728-ODW-JEM Document 1-1 Filed 08/02/19 Page 1 of 47 Page ID #:7




                           EXHIBIT 1
                                                                                         r35
           Case 2:19-cv-06728-ODW-JEM Document 1-1 Filed 08/02/19 Page 2 of 47 Page ID #:8
                                                                                  195TCV22784
Electronically FILED by Superior Court of California. County of Los Angeles on 0612812019 04:50 PM Sherri R. Carter, Executive Officer/Clerk of Court, by M. Bareioeputy, Cleric



                                                      SUMMONS                                                                            FOR COURTUSE ONLY
                                                                                                                                      (SOLO PARA (iSO CE LA CORT6
                                              (CITA CION JUDICIAL)
           NOTICE TO DEFENDANT:
           (At/ISO AL DEMANDADO):
            PROTECTIVE INSURANCE COMPANY, an Indiana Corporation, and
            DOES 1 through 50
           YOU ARE BEING SUED BY PLAINTIFF;
           (LO ESTA DEMANDANDO EL DEMANDANTE):

            PERSONNEL STAFFING GROUP, LLC, DBA MV? STAFFING, a
            Florida limited liability company

                                                          may decide against you without your being heard unless you respond within 30
            below.
               You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
            served on the plaintiff. A loiter or phone call will not protect you. Yourwnitten response must be in proper legal form if you want the court to hear your
            case. There may be a court form that you can use for your response. You can find these court forms and more Information at the California Courts
            Online Self-Help Center (wv.rw.coufllnfo.ca.gav/seIme!p), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
            the court cleric for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and properly
            may be taken without further warning from the court.
                There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
            referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locale
            these nonprofit groups at the California legal Services, Web she (inw.iswhelpca1itornie.o'g), the California Cowls Online Self-Help Center
            (wv,w,couitinfo.ca.gov/setThelp), or by contactIng your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
            costs on any settlement or arbitration award of $10,000 or more in a civil was. The court's lion must be paid before the court will dismiss the case.
            1AVISQI Lu hen domandado. Si no respondo den/rn do 30 dlas, Is core puede dec/dir en su contra sin escvchor Lu version. Lea (a in(o,maciOn a
             contlnuacldn.
                Tiene 30 DIAS DE CALENOARIO despuos do quo to entreguon es/a cl/scion ypopeles legates pars presenter una respuesta pot escdlo an es/a
             corm y hacor qua so ant rogue tins copia of dernendente. Una carla 0 une llarnoda tale fOt,lca no /0 protogen. Su respuosto POT esciito (lone quo ester
             an fern, ato legal coneclo s/ doses quo pmcesen su case en Is carte. Es poslble quo hays tin (ormulaslo quo usted puede usa' pare su respuesta.
             Puede enconttar estos fomnilan'os do to cotta y mds inforrnaciOn an Of Centre do Ayuda do las Cortos do California       w.sucorte.ca.gov), an Is
             biblioteca de /eyes do su condado o an to carte quo Ia quads mds cerca. Si no puede pager Is mots do prosentocion, p/do of seam/ado dole co,te
             quo 10 dO tin forrnulario do oxenclon de pago do cuotas. S/no presents su respuesta a t/ernpo, puede pander el case par incurnpiimiento y Is cotte to
             pedrO quutar su sueldo, din em y b/enes sin alas advedencie.
               Hay c/ms req uisitos logeles. Es recornendab/a quo flame a tin abogado inmediatarnonte. Si no con ace a tin abogado, paSo I/amer a an servlcio do
             ,ernislOn a obogedos. SI no paSo pager a tin abogado, as posible quo curnpla con los requisitos pars obtoner servicios legates gre/ui/os do tin
             progromo do serv!cios legates sin fines do facto. Puedo encontrer es/os gavpos sin fines do lucre on el si/ia web do California Legal Services,
             fr,ww.iawheipcalifornla.arg), on el Contra do Ayuda de las CarIes do California. frww.sucorte.ca.gov) o poniondose an con/ado con la cotta o of
             co!ogio do abogados locales. A VISO: Parley, Is carte tione derecho a ,eclamar las cuotas y los castes oxen/os par imponer an gravamen sabre
             cua Iquler recupora c/On do $10,000 6 mOs do valor rocibida median/a un ocuordo 0 i!IIC canoes/on do o,titrajo an un case do dorocho civil. Tiono quo
             pager 0/gravamen do is carte antes do quo to carte pueda dosechar el case.
           The name and address of the court is:                                                                          CASE NUMBER:
                                                                                                                          (WOmen Cal Ceso):
           (El nombra y dlmcciOn de (a cotte es):
            LOS ANGELES SUPERIOR COURT                                                                                      1 2-S-17 CV 22784
            111 North Hill Street, Los Angeles, CA 90012
           The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
           (El nombro, Is direcclon yol nUmoro do (dO fono del abogado do! demandante, 0 del domandante quo no I/one abogado, Os):
            ROXBOROUGH POMERANCE NYE & ADREANI LLP, 5820 Canoga Ave. Suite 250, Woodland Hills,CA
           Nicholas P. Roxborough (SBN 113540) I Telephone (818) 992-9999                      91367
           DATE:                                Clerk, by 'Sherri R. Carter Executive Officer! Clerk*ty
           (Fecha) 06/28/2019                   (Sects/ado)           til arda P flrnl          (Ac/junta
                  roof of service of this summons, use Proof of service Of summons (tofu PUS-UI (1).)
                  prueba do entroga do oste citation use alformularlo Proof of Service of Summons, (P05-01C
                                              NOTICE TO THE PERSON SERVED: You are served
                                                      C as an individual defendant.
                                                              as the person sued under the fictitious name of (specify):


                                                      EXI on behalf of (specify): PROTECTIVE INSURANCE COMPANY, AN INDIANA CORPORATION
                                                       under:            CCP 416,10 (corporation)                          C       CCP 416.60 (minor)
                                                                C        CCP 416.20 (defunct corporation)                       j CCP 416.70 (conservateo)
                                                                C        CCP 416.40 (association or partnership)                   CC? 416.90 (authorized person)

                                                                C        other (specify):
                                                       C by personal delivery on (data):                                                                                 -



            Form Adopled for MacfRiary use                                            SUMMONS                                                   Code of C/ill Procedure §141220, 405
              aidithi C,,mdl of Caeonila                                                                                                                          vwcoudSo,ce-gav
             SUM-tX tRaY. July 1. 2079)

                                                                                                                                                                  Exhibit 1 - Page 1
       Case 2:19-cv-06728-ODW-JEM Document  1-1 Filed 08/02/19 Page 3 of 47 Page ID #:9
                                       195TCV22784
                               Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Susan Bryant-Deason

Electronically FILED Jy Superior Court of California, County of Los Angeles on 06/2812019 04:50 PM SherTi R. Carter, Executive Officer/Clerk of Court, by M. Barel,Deputy Clerk


                      Nicholas P. Roxborough, Esq. (SBN 113540)
                      Joseph C. Gjonola, Esq. (SBN 241955)
                      Daron Barsamian, Esq. (SBN 231016)
                2     ROXBOROUGH, POMERANCE, NYE &
                3     ADREANI, LLP
                      5820 Canoga Avenue, Suite 250
                4     Woodland Hills, California 91367
                      Tel: (818) 992-9999
                 5    Fax: (818) 992-9991
                6     Attorneys for Plaintiff
                 7
                                                       SUPERIOR COURT OF THE STATE OF CALIFORNIA
                8
                                                FOR THE COUNTY OF LOS ANGELES, CENTRAL DIVISION
                 9

               10     PERSONNEL STAFFING GROUP, LLC, DBA Case No.:
                      MVP STAFFING, a Florida limited liability
               II     company,
                                        Plaintiff,              COMPLAINT FOR:
               12

               13                   V.                                                                1. Breach of Contract:

               14      PROTECTIVE INSURANCE COMPANY, an                                               2. Tortious Breach of the Covenant of Good
                       Indiana Corporation, and DOES 1 through 50,                                       Faith and Fair Dealing;
               15
                                                           Defendant.                                  [DEMAND FOR JURY TRIAL]
               16

               17

               18

               19

               20                 Comes now Plaintiff, PERSONNEL STAFFING GROUP, LLC., dba MVP STAFFING

               21     ("Plaintiff' or "MVP Staffing") and complains against Defendant PROTECTIVE INSURANCE

               22     COMPANY ("Defendant") and DOES I through 50, as follows:

               23                        GENERAL ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

               24                             Plaintiff is, and at all times relevant to this action was, a Florida limited liability

               25      company qualified to do business in the State of California. Plaintiffs principal place of business

               26      is in Illinois.

               27                 2.          Plaintiff is a staffing company and employer of record for employees in over 40

               28 11states, but more than two thirds of them work and reside in California. Plaintiff provides staffing


                                                                                         COMPLAINT                                                         Exhibit 1 - Page 2
Case 2:19-cv-06728-ODW-JEM Document 1-1 Filed 08/02/19 Page 4 of 47 Page ID #:10




         and payroll services to the light industrial and factory sector.

     2           3.     Defendant is an active foreign corporation, organized in the State of Indiana,

     3   licensed to do business in the State of California as a workers' compensation carrier and is subject

     4   to the Rules and Regulations of the State of California by and through the California Insurance

     5 Commissioner.

     6          4.      Plaintiff is informed and believes, and based on such information and belief alleges,

     7   that Defendant collects millions of dollars in insurance premiums from California employers, in

     8   addition to the millions of dollars of insurance premiums it collected from Plaintiff.

     9           5.     Defendant provided workers compensation insurance to Plaintiff for all of its

    10 employees. The policy periods ran from January 1, 2017 to June 30, 2017, and June 30, 2017 to

    11   June 30, 2018. Plaintiff's yearly payroll is about $700 million. Over half of Plaintiff's workforce

    12   lives and works in California. Similarly, over half of Plaintiff's yearly payroll goes to California

    13 workers.

    14           6.      On average, Plaintiff experiences around 2,500 workers' compensation claims per

    15   year. As of June 2019, the claims made under Defendant's policies had a Total Incurred amount

    16   of $58,070,069.41; of which $44,836,585.85 (77%) is attributable to claims made by California

    17 employees.

    18           7.      Venue is proper in this judicial district because the Defendant is a foreign

    19 corporation without a principal local office in California, making venue proper in any county in the

    20   state. As alleged herein, the breaches of the contract and tortious conduct include, in/era/ia,

    21   Defendant's failure to properly administer workers' compensation claims made by employees

    22   living and working in Los Angeles County. Defendant's California agent for service of process is

    23 located in Los Angeles County. Furthermore, the amount in controversy in this action exceeds the

    24 jurisdictional minimum as more fully set forth herein.

    25           8.      Plaintiff is unaware of the true names and capacities of those defendants sued as

    26   Does I through 50, inclusive, and, thus, they are sued under such fictitious names. Plaintiff is
-




    27   informed and believes, and based on such information and belief alleges, that actions and or

    28   omissions by each of the fictitiously-named defendants were in some manner the proximate cause



                                                      COMPLAINT                                    Exhibit 1 - Page 3
Case 2:19-cv-06728-ODW-JEM Document 1-1 Filed 08/02/19 Page 5 of 47 Page ID #:11




          of the damages to Plaintiff alleged herein. Plaintiff will amend this complaint to allege those

     2    defendants' true names and capacities when ascertained, and to state additional causes of action

     3 subsequently discovered.

                 9.      Plaintiff is informed and believes, and based on such information and belief alleges,

     5    that the Defendants, and each of them, were acting as the agents, servants, joint venturers, trustees,

     6    partners, alter-egos, affiliates, contractors, or employees of every other defendant. Plaintiff is also

     7    informed and believes, and based on such information and belief alleges, that each defendant

     8    authorized and ratified the acts of every other defendant.

     9                    FACTS COMMON TO ONE OR MORE CAUSES OF ACTION

    10            10.    Plaintiff procured two pairs of annual workers' compensation insurance policies

    11    from Defendant to cover its employees in over 40 states. Each pair contained a policy that covered

    12    employees in Massachusetts and Wisconsin, and a second policy that covered all of the other states

    13    where Plaintiff does business, including California. The first pair of policies was effective from

    14 January I, 2017 to June 30, 2017, and the second pair was effective from June 30, 2017 to June 30,

    15    2018. The respective pairs of workers' compensation policy numbers are RW008962 / WDOO 1482

    16    and RW008981 / WDOO 1486. (The "Policies"). True and correct copies of the policies are

    17    attached as Exhibits "A"   -   "D". These Policies were essentially high deductible workers'

    18    compensation policies, whereby the first $500,000 of every workers' compensation claim was

    19 ultimately Plaintiffs financial responsibility.

    20            11.    Plaintiff paid significant premiums of about $5.8 million per year, totaling $8.7

    21    million for 18 months of coverage. Plaintiff also provided to Defendant over $21 million, which

    22 Defendant placed into a Loss Fund (this amount was paid in monthly increments to Defendant).

    23 At all times, this Loss Fund was controlled by Defendant to fund Plaintiffs deductible obligations.

    24 Thus, while Defendant physically paid all workers' compensation claims filed against Plaintiff, at

    25    all times it used the money that Plaintiff provided to Defendant to pay these claims. In addition to

    26    the Loss Fund, Plaintiff provided Defendant $10 million in additional security.

    27            12.    Pursuant to the terms of the Policies, and the consideration provided by Plaintiff,

    28   11 Defendant had rights, obligations and duties to defend Plaintiff against any workers' compensation
                                                           3
                                                        COMPLAINT
                                                                                                     Exhibit 1 - Page 4
Case 2:19-cv-06728-ODW-JEM Document 1-1 Filed 08/02/19 Page 6 of 47 Page ID #:12




         claims, proceedings, or suits brought against it. Defendant had a duty to (a) properly set reserves,

     2   (b) efficiently and properly manage and resolve claims that arose on behalf of Plaintiff, (c) disclose

     3   settlement offers/demands to Plaintiff, (d) properly audit, monitor and evaluate its reserves, (e)

     4   provide quick and efficient resolution strategies, (0 as well as provide timely and efficient

     5   resolution of workers' compensation claims that arose under the Policies. It is well established law

     6   that a workers' compensation insurer is obligated to give the interests of the insured as least as

     7   much consideration as it gives to its own financial interests. Therefore, Defendant had both a

     S   contractual and fiduciary duty to insure that claims brought against Plaintiff were being properly

     9   and efficiently handled, investigated and defended, all in a timely manner.

    10          13.     Under the circumstances of a $500,000 deductible per claim, essentially all monies

    11   paid on workers' compensation claims by Defendant came out of Plaintiff's pocket. This money

    12   was either advanced by Plaintiff— via a "loss fund"   -   or was reimbursed to Defendant.

    13   Additionally, the reserves that Defendant placed on each claim, the amount paid out on each claim,

    14 and the manner in which each claim was handled, managed, and defended, inexorably controlled

    Is   the amount Plaintiff was and is required to pay in premiums to Defendant, as well as to its

    16 subsequent workers' compensation carriers.

    17          14.     Throughout the course of its relationship with Plaintiff, Defendant made affirmative

    IS   representations that its agents and employees were experts in handling workers' compensation

    19 claims and Defendant was and would continue to ably perform their claims handling duties.

    20   Defendant's agents made numerous misrepresentations of material fact, including that the defense

    21   and settlement of workers' compensation claims as discussed herein, had been and would continue

    22   to be properly handled and dealt with in a timely and efficient manner, thus controlling and

    23   minimizing the cost of Plaintiff's workers compensation program with Defendant.

    24           IS.    In particular, Defendant's Chairman of the Board, Steven Shapiro, in or around

    25   December 2016, told Plaintiffs CEO, Danny Barnett, that Defendant was equipped with adjusters

    26   who could handle the number and severity of workers' compensation claims that Plaintiff's light

    27   industrial and factory workforce filed annually. Mr. Shapiro made this assurance in response to

    28   Mr. Barnett's statement that Plaintiff expected around 2500 claims per year, and that the

                                                         4
                                                     COMPLAINT
                                                                                                  Exhibit 1 - Page 5
Case 2:19-cv-06728-ODW-JEM Document 1-1 Filed 08/02/19 Page 7 of 47 Page ID #:13




         complexity of the claims may be greater than the claims filed by Defendant's other insureds.

     2 During the same discussion or around the same time, Mr. Barnett also discussed with Mr. Shapiro

     3   that the vast majority of Plaintiffs claims were made by California workers. Mr. Shapiro assured

     4 Mr. Barnett that Defendant's adjusters would be able to handle the California workload. He made

     5   these representations with an understanding of the size and scope of Plaintiff's business operations,

     6   and the opportunity to earn substantial workers' compensation premiums for his company.

     7          16.     But, Plaintiff is now informed and believes that Mr. Shapiro knew his

     8   representations were not true. In fact, after Plaintiff gave Defendant its workers compensation

     9 business in reliance on Mr. Shapiro's representations, Defendant had to ask a workers'

    10 compensation defense law firm to come to Defendant's offices to educate its adjusters on how to

    11 adjust Plaintiffs' California claims.

    12          17.     Later, Plaintiff became aware that Defendant had failed to provide competent

    13   adjusters, and instead utilized adjusters unfamiliar with California workers compensation laws,

    14 regulations, or practices. As a result, Defendant and its adjusters failed to properly evaluate and

    15 set appropriate reserves, failed to resolve claims timely and efficiently, failed to disclose

    16 settlement offers/demands that would have otherwise led to the cost-effective resolution of

    17   workers' compensation claims, failed to provide sufficient staff to supervise the progress of

    18   claims, improperly delayed resolution of claims, and failed to properly audit and evaluate reserves

    19 on the workers' compensation claims made against Plaintiff.

    20          18.     Defendant's lack of reasonable claims handling caused it and the defense attorneys

    21   it hired, the Korey Richardson law firm, to miss numerous statutory deadlines. This resulted in

    22   monetary penalties assessed against Plaintiff. As of June 2019, more than $42,000.00 in statutory

    23   penalties have been assessed against Defendant, but charged by Defendant to Plaintiff. Carter

    24   Korey, Principal of the law firm, advised Plaintiff that Defendant's claims handling was

    25   substantially below the standard in the industry.

    26          19.     Plaintiff is informed and believes that when claims were reported, Defendant's

    27 adjusters often waited too long to contact injured workers to begin the claims administration

    28 11 process. Rather than contacting workers in 24-48 hours (which is industry standard), some were

                                                         5
                                                     COMPLAINT
                                                                                                 Exhibit 1 - Page 6
Case 2:19-cv-06728-ODW-JEM Document 1-1 Filed 08/02/19 Page 8 of 47 Page ID #:14




         not contacted for up to 10 days or more. This resulted in injured workers taking matters into their

         own hands by, among other things, treating with out-of-network doctors, obtaining legal

         representation, and/or commencing litigation. These claims thus became more expensive than they

         should have been, based on Defendant's failure to comply with standard industry practices.

                        Additionally, Defendant failed to staff adjusters for Pacific Standard Time,

         inhibiting its ability to communicate with, and respond to, injured workers, their medical

         providers, their attorneys, and others in California involved in workers' compensation claims.

         This resulted in additional delays in communication and frustrations similar to those engendered

         by Defendant's delay when making initial contact. As a result, claims continued to become more

    [1€ expensive than they should have been.

                        Plaintiff provided Defendant with special account instructions ("SAl"), which

    12   Defendant agreed to follow in the course of administering claims. However, Defendant repeatedly

    13   failed to follow the instructions when it came to notifying Plaintiff how claims were developing,

    14 such as settlement amounts, reserve amounts, and reporting new losses.

    15          22.     Defendant's decision to place its interests, financial and otherwise, before the

    16   interests of its insured resulted in unnecessarily high assessments, inflated premiums,

    17 administrative penalties, and excessive costs, expenses and fees. Ironically, Defendant had

    18 incentives to overpay because Defendant charged a 9% claim handling fee based on the total

    19 amount Defendant "paid" on each claim. Thus, in addition to the premium it charged, the more the

    20 adjusters paid, the more Defendant made as a claims handlinglee. And, there was no downside

    21   for Defendant because every dollar paid   -   up to $500,000 on each claim   -   was Plaintiff's money

    22 paid into the Loss Fund.

    23          23.     Certain of these acts and omissions by Defendant, which are referenced throughout

    24 this Complaint, were carried out through intentional misrepresentations and/or concealment of

    25   material facts. In addition to inducing Plaintiff to purchase Defendant's policy by misrepresenting

    26 its adjusters' ability to handle the additional workload, Defendant concealed the truth throughout

    27   the policy period by assuring Plaintiff that its adjusters were just "getting up to speed" or words to

    28   that effect, and that things would improve.



                                                       COMPLAINT
                                                                                                     Exhibit 1 - Page 7
        Case 2:19-cv-06728-ODW-JEM Document 1-1 Filed 08/02/19 Page 9 of 47 Page ID #:15




                        24.     Due to the degree of claims mishandling, excessive payments and over-reserving,

             2   Plaintiff requested to conduct audits and claims reviews of how Plaintiffs' files were being

             3   administered. Such requests were consistent with the agreement of the parties as well as industry

             4   standards. These claims reviews were attended by a number of Defendant's adjusters and

             5 managers. However, during the most recent claims review, in 2018, Defendant's managers did not

             6 allow adjusters to answer Plaintiffs questions regarding problems with the claims handling, and

             7   repeatedly responded, "We'll get back to you," or words to that effect. This was just more

             8 deception, as they never did provide answers to Plaintiffs' questions. Plaintiffs insurance broker,

             9   Jeffery Friedrich of Assurance Agency, was in attendance, and reported that what he observed was

            10 the worst claims handling he had ever seen in his more than 20 year career.

            11          25.     When Plaintiff determined that Defendant's claims handling would not improve,

            12   Plaintiff asked to have the files moved to the third party administrator/adjuster ("TPA") Gallagher

            13   Bassett. In response, Defendant told Plaintiff that transferring the files to the new TPA was

            14 impossible because their respective computer systems were incompatible. On information and

            15   belief, this statement was a pretext to prevent the new TPA from obtaining the flies and

            16 discovering how bad Defendant's claims handling had been, as well as enabling Defendant to

            17 continue to be paid its 9% claims handling fee.

            Is          26.     Due to Defendant's practice and procedure of failing to properly and timely resolve

            19   claims, and unnecessarily and/or intentionally setting or causing to set high reserves, Plaintiff

            20   incurred costs, expenses, fees, penalties and premiums far greater than what it should have incurred

            21   under the workers' compensation insurance policy.

            22          27.     As a further consequence of Defendant's claims mishandling, Plaintiffs experience

            23   modification factor ("x-mod") increased. X-mods follow employers, and the increased x-mod

            24 resulting from Defendant's conduct followed Plaintiff, driving up its workers' compensation costs,

            25   premiums and expenses regardless of which insurance company Plaintiff chose. In the industry, a

            26 higher x-mod resulted in a higher premium, a larger loss fund, and more security for Plaintiffs new
-   -



            27   policy with XL Insurance Company, that began June 30, 2018.

            28          28.     Additionally, Defendant advised Plaintiff that it hired CorVel to perform medical bill



                                                             COMPLAINT
                                                                                                          Exhibit 1 - Page 8
Case 2:19-cv-06728-ODW-JEM Document 1-1 Filed 08/02/19 Page 10 of 47 Page ID #:16




         review ("MBR"). According to Defendant, CorVel charged Plaintiff 18% of any savings it found

     2   for Plaintiff in the review of its bills. CorVel invoiced Defendant, who represented to Plaintiff that

     3 it was merely passing through CorVel's fee. On information and belief, CorVel has been charging

     4 less than 18% and Defendant has been collecting the difference between CorVel's real charges and

     5   the 18% that Defendant bills Plaintiff for CorVel's work.

     6          29.     Defendant's general, internal and company-wide disarray was exemplified by the

     7   top-level departures that occurred last year. For example, Chairman of the Board, Steven Shapiro,

     8   suddenly resigned from the company in June of 2018. Then, in October of 2018, President and

     9   Chief Executive Officer Randy Birchfield also resigned. On information and belief, both men were

    10   asked to resign as a result, in part, of Defendant's total inability to perform its duties and obligations

    'I   to Plaintiff, accompanied by its negligent and fraudulent misrepresentations.

    12           30.    As alleged hereinabove, on or around June 30, 2018, Plaintiff entered into its new

    13   policy with XL Insurance. But at all times herein, Defendant was, and still is, obligated to provide

    14 insurance coverage and benefits for any workers' compensation claims arising under the Policies

    15   attached hereto as Exhibits "A" "D". Therefore, as a matter of law, Defendant has an ongoing
                                          -




    16   contractual and fiduciary duty to ensure that Plaintiff's claims were and are being properly and

    17 efficiently handled and defended.

    18                                        FIRST CAUSE OF ACTION

    19      (Breach of Contract — By Plaintiff Against Defendant and Does 1 through 30, inclusive)

    20           31.     Plaintiff incorporates by this reference each and every allegation contained in

    21   paragraphs 1 through 30 of this Complaint, as though fully set forth herein.

    22           32.    As alleged hereinabove, in January 2017 and again in June 2017, binding contracts

    23   were negotiated and reached for consideration between Defendant and Plaintiff by way of the

    24   Policies. In return for consideration, including payments by Plaintiff, and under the terms of the

    25   above described Policies, Defendant had various express duties and obligations to Plaintiff. These

    26 included, but were not limited to the following: (a) Defendant had both the obligation and

    27 contractual duty to defend workers' compensation claims against Plaintiff; (b) had the obligation

    28 11 and contractual duty to investigate and settle workers' compensation claims against Plaintiff; (c)

                                                          8
                                                      COMPLAINT
                                                                                                    Exhibit 1 - Page 9
Case 2:19-cv-06728-ODW-JEM Document 1-1 Filed 08/02/19 Page 11 of 47 Page ID #:17




          was obligated to and had the contractual duty to defend Plaintiff against those workers'

     2    compensation claims made against Plaintiff covered under the policy; (d) had the contractual duty

          and was obligated to timely and efficiently resolve claims made against Plaintiff under the Policies;

     ru   (e) had the contractual duty and was obligated to provide timely and efficient resolution strategies

          and timely and efficient resolutions of workers' compensation claims that arose under the Policies.

                 33.     Defendant breached its contractual duties as alleged in the preceding paragraphs.

          Plaintiff is informed and believes, and based on such information and belief alleges, that Defendant

          has committed additional breaches of its obligations under the workers' compensation policies. The

          nature of those breaches is presently unknown to Plaintiff, but Plaintiff believes it will discover the

          nature of those breaches during the course of this litigation, and upon examination of the claim files.

          Thus, Plaintiff may request leave of court to amend this complaint to specifically allege any

    12    additional breaches about which Plaintiff may learn through discovery in this litigation.

    13           34.     Plaintiff performed all of its obligations under the Policies, except for those

    14    obligations that were excused because of Defendant's breach of its duties and misconduct, or as

    15 excused by law.

    16           35.     As a proximate result of Defendant's breaches of its duties and obligations under the

    17    workers' compensation policies, Plaintiff has suffered and will continue to suffer general and special

    18    damages as described above. The amount of the damages that Plaintiff has suffered due to

    19    Defendant's breaches of its contractual obligations is in excess of the minimal jurisdictional

    20    requirements of this Court and will be established at trial.

    21                                     SECOND CAUSE OF ACTION

    22      (Tortious Breach of the Implied Covenant of Good Faith and Fair Dealing            - By Plaintiff

    23                          Against Defendant and Does I through 50, inclusive)

    24           36.     Plaintiff incorporates by this reference each and every allegation contained in

    25    paragraphs I through 35 of this Complaint, as though fully set forth herein.

    26           37.     The covenant of good faith and fair dealing is implied by law in every contract to

    27    protect each party's right to receive the benefits of the contract. Here, the covenant of good faith and

    28 fair dealing is implied by law, and is especially true in the workers' compensation insurance setting,



                                                      COMPLAINT                                    Exhibit 1 - Page 10
Case 2:19-cv-06728-ODW-JEM Document 1-1 Filed 08/02/19 Page 12 of 47 Page ID #:18




          to protect, among other things, Plaintiff's rights to a reasonable and adequate defense of workers'

          compensation claims made against it, and Plaintiff's rights to proper and timely handling of

          workers' compensation claims made against it.

                 38.     Defendant's conduct, as alleged above and herein, has denied Plaintiff the benefits of

          the workers' compensation Policies. Thus, Defendant has breached the implied covenant of good

          faith and fair dealing, in that: (a) Defendant has failed to provide Plaintiff with a reasonable and

          adequate defense of workers' compensation claims; (b) Defendant has failed to provide Plaintiff

          with knowledgeable adjusters (c) Defendant has failed to audit and oversee their employees and

          agents' management and handling of workers' compensation claims against Plaintiff (d) Defendant

     F    has failed to properly investigate and settle workers' compensation claims against Plaintiff, (e)

          Defendant has failed to reasonably defend Plaintiff against those workers' compensation claims

     12   made against Plaintiff that were covered under the Policies; (1) Defendant has failed to timely and

     '3   efficiently resolve claims; (g) Defendant has failed to provide quick and efficient resolution

     14 strategies; (h) Defendant has raised reserves in amounts unreasonable in proportion to the expected

     15 losses; (i) Defendant has failed to provide meaningful claims reviews to Plaintiff; (J) Defendant has

     16   failed to reasonably respond in a timely manner to claimants, or make its staff available to claimants

     17 at reasonable hours across all time zones, and (k) Defendant made untrue and misleading

     18 representations and concealed material information from Plaintiff.

     19          39.     Plaintiff is informed and believes, and based on such information and belief alleges,

    20    that as a proximate result of Defendant's breaches of the covenants of good faith and fair dealing,

    21    Defendant both profited from its claims handling fees and other fees and expenses that it charged the

    22 Plaintiff, was able to keep its excessive workers' compensation premiums, all while failing to

    23 provide Plaintiff with experienced and knowledgeable workers' compensation adjusters and

    24 supervisors familiar with California workers' compensation statutes, regulations and laws.

    25    Notwithstanding the devastating impact that Defendant's breaches of the implied covenant good

    26    faith and fair dealing had on Plaintiff economically, none of these breaches prevented Defendant

    27 from collecting excessive and unnecessary fees, costs, expenses and premiums.

    28           40.     Plaintiff is informed and believes, and based on such information and belief alleges,

                                                         10
                                                      COMPLAINT
                                                                                                   Exhibit 1 - Page 11
Case 2:19-cv-06728-ODW-JEM Document 1-1 Filed 08/02/19 Page 13 of 47 Page ID #:19




               that there have been other acts and omissions by Defendant that violated the implied covenant of

               good faith and fair dealing implied into the workers' compensation policies, and that, though those

               other acts and omissions are currently unknown to Plaintiff, they may be discovered during the

               course of discovery in this litigation.

                               As a proximate result of Defendant's conduct, as alleged herein, Plaintiff has

               suffered both general and specific damages, as described herein.

                              Plaintiff is entitled to collect all costs and expenses, including attorneys' fees, it

               incurred in seeking to obtain the benefits owed to it under the workers' compensation policies.

                              Plaintiff also alleges that Defendant's conduct, as alleged herein, was undertaken in

     ED: bad faith, was malicious, fraudulent, and oppressive, evidences a complete disregard for Plaintiffs

               interests, and was intended to and had the effect of injuring, harassing, vexing, and annoying

     12        Plaintiff. Plaintiff makes these allegations based on the statements alleged hereinabove, including,

     13        but not limited to, Defendant's willful misrepresentations, as to its ability to handle Plaintiffs

     14        workers' compensation claims, imposing and charging excessive fees, manipulating the terms of the

     15        policies so that it could collect more in claims handling fees than would otherwise be reasonable due

     16        to its overpayment on claims by using Plaintiffs money, charging Plaintiff more than it had agreed

     17        to charge, misrepresenting the ability of its adjusters to administer Plaintiffs enormous California

     18        Workers Compensation Program, and ultimately, refusing to answer questions at the last claims

     19 review, in an attempt to cover up its claims handling errors, mistakes and overpayments. Thus,

    20 Defendant's conduct constituted "despicable conduct," as that term is defined in Civil Code section

    21         3294 and under established common law, thereby entitling Plaintiff to recover punitive damages in

    22         an amount appropriate to punish, or to set an example of Defendant. Plaintiff is informed and

    23         believes, and based on such information and belief alleges, that, at all relevant times: (a) Defendant

    24 acted through its officers, directors, and employees such as Mr. Shapiro; (b) Defendant's officers,

    25         directors, and employees had advance knowledge of the damage that would be caused to Plaintiff by

    26 their actions; and (c) Defendant approved, ordered, instructed, supervised, and controlled the

     27 11 conduct of its officers, directors, and employees in such a fashion as to constitute a ratification of

     28   11   their conduct. Thus, under the doctrine of respondeat superior, Defendant is liable for punitive



                                                            COMPLAINT
                                                                                                         Exhibit 1 - Page 12
Case 2:19-cv-06728-ODW-JEM Document 1-1 Filed 08/02/19 Page 14 of 47 Page ID #:20




     1   damages, as prayed for herein.

     2           44.     The amount of the damages that Plaintiff has suffered due to Defendant's breach of

     3   the covenant of good faith and fair dealing is in excess of the minimal jurisdictional requirements of

     4   this Court and will be established at trial.

     S
     6           WHEREFORE, Plaintiffs pray for judgment as follows:

     7                                  ON THE FIRST CAUSE OF ACTION

     8           I.      For general and special damages against Defendant and Does 1 through 50,

     9   inclusive,, in a sum to be proven at trial, with pre-judgment and post-judgment interest thereon at

    10   the maximum rate permitted by law;

    11                                ON THE SECOND CAUSE OF ACTION

    12                   For general and special damages against Defendant and Does 1 through 50,

    13   inclusive, in a sum to be proven at trial, with pre-judgment and post-judgment interest thereon at

    14   the maximum rate permitted by law;

    15                   For punitive and exemplary damages, in amounts appropriate to punish, and to set

    16   an example, of Defendant and Does 1 through 50, inclusive;

    17                   For recovery of all attorneys' and consultants' fees, costs, :and expenses;

    18                                     ON ALL CAUSES OF ACTION

    19                   For costs of suit; and

    20                   For, such other and further relief as the court May deem proper.

    21

    22   Dated: June 28, 2019                                                                ADREANI LLP

    23

    24                                                      NICITOLAS PACOXB
                                                            JOSEPH C.tJØNOLA
    25                                                      DARON IAAM1A
                                                            Attorneys for Plaintiff
    26

    27 "I

    28 I/f

                                                            12
                                                        CO MPLAIN T                              Exhibit 1 - Page 13
Case 2:19-cv-06728-ODW-JEM Document 1-1 Filed 08/02/19 Page 15 of 47 Page ID #:21




      1                                    DEMAND FOR JURY TRIAL

      2         Plaintiff hereby demands a jury trial.

      3
          Dated: June 28, 2019                           koxsoRoucli,                           LLP
      4
                                                                     ,
      S                                                  By:         /
      6
                                                               DARON BARSAMIAN
      7                                                        Attorneys for Plaintiff
      8

      9
     10

     11
     12

     13

     14

     15

     16

     17

     18

     19
     20

     21

     22

     23
     24

     25

     26

     27

     28

                                                       13
                                                    COMPLAINT                            Exhibit 1 - Page 14
        Case 2:19-cv-06728-ODW-JEM Document 1-1 Filed 08/02/19 Page 16 of 47 Page ID #:22
Electronically FILED by Superior Court of California, County at Los Angeles on 06t2j9Q4.fl4 Sherri R. Carter, Executive Officer/Clerk of Court, by M. Barel,Depuly Clerk

                                                              at number, and address):                                                  FOR COURTUSEONLY

                                                              & ADREANI, LLP
                                                250

              TELEPHONE No.:                                            FAX NO.:   (818) 992-9991
           ERIOR COURT OF CALIFORNIA, COUNTY OF LOS
            STREET ADDRESS: 111              Street
                                          North Hill
            MAILING ADDRESS:
           CITYANDZIPCODE:       Los Angeles, CA 90012

        CASE NAME:
        PERSONNEL STAFFING GROUP v. PROTECTIVE INSURANCE CO
                                                                                                                         CASE NUMBER:
           CIVIL CASE COVER SHEET                                 Complex Case Designation
            Unlimited               U   Limited
                                                                      C
                                                                    Counter                 C
                                                                                            Joinder
             (Amount                    (Amount                                                                JUDGE:
             demanded                   demanded is          Filed with first appearance     by defendant
             exceeds $25,000)           $25,000 or less)         (Cal. Rules of Court, rule 3.402)              DEPT:
                                            Items 1-6 below must be completed (see instructions on paqe 2).
      1. Check one box below for the case type that best describes this case:
          Auto Ton                                         Contract                                   Provisionally Complex Civil Litigation
                                                           M      Breach  of contract/warranty, (06)  (Cal. Rules of Court, rules 3.400-3.403)
                Auto (22)
         C      Uninsured   motorist (46)                  C      Rule 3.740  collections (09)        C Antitrust/Trade regulation (03)
         Other PllPDMD (Personal lnjutylProperty           C Other collections (09)                   C Construction defect (10)
         Damage/Wrongful Death) Tort                       C Insurance coverage (18)                  C Mass tort (40)
         C Asbestos (04)                                           C
                                                                  Other contract (37)                 C Securities litigation (28)
         C Product liability (24)                          Real Property                                     Environmental/Toxic tort (30)
          C     Medical malpractice (45)                   C Eminent domain/inverse                             []
                                                                                                             insurance coverage claims arising from the
         C Other PI/PD/WD (23)                                    condemnation (14)                          above listed provisionally complex case
                                                                                                             types (41)
          Non-PIIPDIWD (Other) Tort                        C Wrongful eviction (33)
         C Business tort/unfair business practice (07) C Other real property (26)                     Enforcement     of Judgment
         C Civil rights (08)                               Unlawful Detainer                          C     Enforcement    of judgment (20)
          UJ    Defamation (13)                            C      Commercial    (31)                  Miscellaneous civil Complaint
         C Fraud (16)                                      C Residential (32)                         C RICO (27)
                Intellectual property (19)                 C Drugs (38)                               C Other complaint (not specified above) (42)
         C Professional negligence (25)                    Judicial Review                            Miscellaneous Civil Petition
         C Other non-Pl/PDMD tort (35)                     C Asset forfeiture (05)                    C Partnership and corporate governance (21)
                                                           C Petition re: arbitration award (11) C Other petition (not specified above) (43)
                Wrongful
              Ioymot       termination (36)                C Writ of mandate (02)
          71    Other employment (15)                              F71
                                                                  Other judicial review (39)
      2. This case L..J Is           LLJ is not complex      under  rule 3.400 of the California Rules of Court. If the case is complex, mark the
          factors requiring exceptional judicial management:
             C Large number of separately represented parties                  d.0 Large number of witnesses
             C Extensive motion practice raising difficult or novel            e. C Coordination with related actions pending in one or more courts
                    issues that will be time-consuming to resolve                       in other counties, states, or countries, or in a federal court
             C Substantial amount of documentary evidence                      f. C Substantial postjudgment judicial supervision

      3. Remedies sought (check all that apply): e.       monetary b.0 nonmonetary; declaratory or injunctive relief                                    c.   Elipunitive
      4. Number of causes of action (specify): Two (2).
      5. This case         C
                           is         is not a class action suit.
      6. If there are any known related cases, file and serve a notice of related case. (You me        -01
      Date: June 28, 2019
      NICHOLAS P. ROXBOROUGH
                                        TYPE OR PRINT NAME)                                                    (5(dA1URt QF'PARIY OR ATTORNEY FOR PARTY)

        • Plaintiff must file this cover sheet with the first paper filed in the action or proceedingcept small claims cases or cases filed
           under the Probate Code, Family Code, or Welfare and Institutions Codo). (Cal. Rules of Court, rule 3.220.) Failure to file may result
           in sanctions.
        • File this cover sheet in addition to any cover sheet required by local court rule.
        • if this case is complex under rule 3.400 at seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
           other parties to the action or proceeding.
        • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only. -

      Forte A&PIed forMandatory ua.
        JudIcIal Cotrdl of California
                                                                    CIVIL CASE COVER SHEET
        CM.Olo tRey. JcIi' L 20071                                                                                                                     Exhibit 1 - Page 15
Case 2:19-cv-06728-ODW-JEM Document 1-1 Filed 08/02/19 Page 17 of 47 Page ID #:23


                                                                                                                                             010
                                  INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET                                                            -


To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) In a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item I, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific typo of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item I are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not Include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties In Complex Cases. in complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. Ifs plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex. or, if the plaintiff has made no designation, a designation that
the case is complex.                                      CASE TYPES AND EXAMPLES
Auto Tort                                        Contract                                           Provisionally Complex Civil Litigation (Cal.
    Auto (22)—Personal Injury/Property               Breach of Contract/Warranty (06)               Rules of Court Rules 3.400-3.403)
        DamagerongtuI Death                              Breath of RentalLease                           Antitrust/Trade Regulation (03)
    Uninsured Motorist (46) (ifise                            Contract (not unlawful defamer             Construction Defect (10)
        case involves an uninsured                                or wrongful eviction)                  Claims Involving Mass Tort (40)
        motorist claim subject to,                       Controctfwarranty Breach—Seller                 Securities Litigation (28)
        arbitration, check this Item                          Plaintiff (net fraud or negligence)        Environmental/Toxic Tort (30)
        instead of Auto)                                 Negligent Breach of Contract/                   Insurance Coverage Claims
Other PIJPD/WD (Personal Injury/                              Warranty                                       (arising from provisionally complex
Property Damage/Wrongful Death)                          Other Breach of Contract/Warranty                   case type listed above) (41)
Tort                                                 Collections (e.g., money owed, open             Enforcement of Judgment
     Asbestos (04)                                       book accounts) (09)                             Enforcement of Judgment (20)
          Asbestos Property DamagO                       Collection Case—Seller Plaintiff                    Abstract of Judgment (Out of
                                                         Other Promissory Note/Collections                         County)
          Asbestos personal injury/
                Wrongful Death                                Case                                           Confession of Judgment (non-
                                                     Insurance Coverage (not provisionally                         domestic rotations)
     Product Liability (not asbestos or
          toxic/environmental) (24)                      complex) (18)                                       Sister State Judgment
    Medical MalpractIce (45)                             Auto Subrogation                                    Administrative Agency Award
          Medical Malpractice—                          Other Coverage                                           (not unpaid taxes)
                Physicians & Surgeons               Other Contract (37)                                      Petition/Certification of Entry of
          Other Professional Health care                Contractual Fraud                                        Judgment on Unpaid Taxes
                Malpractice                             Other Contract Dispute                               Other Enforcement of Judgment
                                                 Real Property                                                     Case
     Other PI1PD1WD (23)
                                                    Eminent Domain/Inverse                           Miscellaneous Civil Complaint
          Premises Liability (e.g., slip
                                                        Condemnation (14)                                RICO (27)
                and fall)
          Intentional Bodily lnjuryIPDMD            Wrongfot Eviction (33)                               Other Complaint (not specified
                                                                                                             above) (42)
                (e.g., assault, vandalism)          Other Real Property (e.g., quiet title) (26)
          Intentional Infliction of                                                                          Declaratory Relief Only
                                                        Will of Possession of Real Property                  Injunctive Relief Only (non-
                Emotional Distress                      Mortgage Foreclosure                                       harassment)
          Negligent Infliction of                       Quiet litle
                Emotional Distress                                                                           Mechanics Lien
                                                        Other Real Property (not eminent
          Other PIIPDM'D                                                                                     Other Commercial Complaint
                                                        domain, landlordAenan& or
                                                          foreclosure)                                             Case (non-tort/non-complex)
Non-Pt/PDMD (Other) Tort                                                                                     Other Civil Complaint
     Business Tort/Unfair Business               Unlawful Detainer                                                (non-tort'nan-complex)
        Practice (07)                               Commercial (31)                                  Miscellaneous Civil Petition
     Civil Rights (e.g., discrimination,             Residential (32)                                    Partnership and Corporate.
         Miss arrest) (not civil                     Drugs (38) (if the case Involves Illegal                Governance (21)
          harassment) (08)                              dpugs, check this Item: otherwise,               Other Petition (not specified
     Defamation (e.g.. slander, libel)                  report as Commercial or Residential)                 above) (43)
           (I 3)                                 Judicial Review                                             Civil Harassment
     Fraud (16)                                      Asset Forfeiture (05)                                   Workplace Violence
     Intellectual Property (19)                      Petition Re: Arbitrtion Award (11)                      Elder/Dependent Adult
     Professional Negligence (25)                    Writ of Mandate (02)                                        Abuse
         Legal Malpractice                               Writ—Administrative Mandamus                        Election Contest
         Other Professional Malpractice                  Will—Mandamus on Limited Court                      Petition for Name Change
              (not medical or legal)                         Case Matter                                     Petition for Relief From Late
      Other Non-PI/PD/WD Tort (35)                       Writ—Other Limited Court Case                            Claim
Employment                                                   Review                                          Other Civil Petition
     Wrongful Termination (36)                       Other Judicial Review (39)
     Other Employment (15)                               Review of Health Officer Order
                                                         Notice of Appeal—Labor

    lo[nev.July 1. 2007]                             CIVIL CASE COVER SHEET



                                                                                                                                  Exhibit 1 - Page 16
Case 2:19-cv-06728-ODW-JEM Document 1-1 Filed 08/02/19 Page 18 of 47 Page ID #:24



 SHORITITLE: PERSONNEL           STAFFING GROUP v. PROTECTIVE INSURANCE Co                           CASE NUMBER




                              CIVIL CASE COVER SHEET ADDENDUM AND
                                      STATEMENT OF LOCATION
               (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)
              This form is required pursuant to Local Rule 2.3 in all new civil case filings in the Los Angeles Superior Court.



     Step 1: After completing the Civil Case Cover Sheet (Judicial Council form CM-010), find the exact case type in
             Column A that corresponds to the case type indicated in the Civil Case Cover Sheet.


     Step 2: in Column B, check the box for the type of action that best describes the nature of the case.

     Step 3: in Column C, circle the number which explains the reason for the court filing location you have
                   chosen.

                                           Applicable Reasons for Choosing Court Filing Location (Column C)

  Class actions must be filed in the Stanley Mask Courthouse, Central District.      7. Location where petitioner resides.
  Permissive filing In central district.                                             8. Location wherein defendanvrespondent functions wholly.
  Location where cause of action arose.                                              9. LocatIon where one or more of the parties reside.
  Mandatory personal Injury filing in North District.                               10. Location of Labor Commissioner Office.
                                                                                    11. Mandatory filing location (Hub Cases unlawful detalner, limited
                                                                                                                              -
  Location where performance required or defendant resides.
                                                                                    non-collection, limited collection, or personal injury).
B. Location of properly or permanently garaged vehicle.




                                A                                                          B                                                       C
                    Civil Case Cover Sheet                                          Type of Action                                      Applicable Reasons   -

                          Category No.                                             (Check only one)                                      See Step 3 Above

                            Auto (22)              0 A7100 Motor Vehicte- Personal Injury/Property Damage/Wrongful Death                1.4. 11
   ot
   to
   <I-              Uninsured Motorist (46)        0 A71 IC Personal Injury/Property Damage/Wrongful Death      -  Uninsured Motorist   1.4, It


                                                   o A6070 Asbestos Property Damage                                                     I, 11
                         Asbestos (04)
                                                   o A7221 Asbestos - Personal Injury/Wrongful Death                                    I, Ii
    0°
    a.
                      Product Liability (24)       0 A7260 Product Liability (not asbestos or toxic/environmental)                      I, 4. If

                                                   o A7210 Medical Malpractice - Physicians & surgeons                                  1,4, Ii
   .2.5            Medical Malpractice (45)
                                                   o A7240 Other Professional Health Care Malpractice                                   i


   C, C'
                                                   o A7250 Promises Liability (e.g., sip and fall)                                      I 4 ii
   0- C.J                       Personal
                        Injury                     0 A7230 Intentional Bodily Injury/Properly Damage/Wrongful Death (e.g..
    wE                                                                                                                                  1 4 I
                       Damage Wrongful                      assault, vandalism. etc.)
   50                                                                                                                                   1,4, 1 I
                          Death (23)               0 A7270 Intentional Infliction of Emotional Distress
                                                                                                                                        1.4. 11
                                                   o A7220 Other Personal Injury/Property Damage/Wrongful Death




   LASC CIV 109 Rev. 12118
                                                  CIVIL CASE COVER SHEET ADDENDUM                                                   Local Rule 2.3
   For Mandatory Use
                                                     AND STATEMENT OF LOCATION                                                        Page 1 of 4

                                                                                                                                            Exhibit 1 - Page 17
   Case 2:19-cv-06728-ODW-JEM Document 1-1 Filed 08/02/19 Page 19 of 47 Page ID #:25


SHORT TITLE: PERSONNEL STAFFING GROUP v. PROTECTIVE INSURANCE CO                             CASE NUMBER



                            A                                                       B                                                 C Applicable
                Civil Case Cover Sheet                                        Type of Action                                       Reasons See Step 3
                      Category No.                                           (Check only one)                                            Above

                  Business Tort (07)         0 A6029 Other Commercial/Business Tort (not fraud/breach of contract)                 I, 2, 3

                     Civil Rights (08)       0 A6005 Civil Rights/Discrimination                                                   I, 2,3

        CI           Defamation (13)         0 A6010 Defamation (slander/libel)                                                    1,2,3

  a a
  £ g'                 Fraud (16)            0 A6013 Fraud (no contract)                                                           1,2,3

                                             0 A6017 Legal Malpractice                                                             1.2,3
        o    Professional Negligence (25)
                                             0 A6050 Other Professional Malpractice (not medical or legal)                         1, 2, 3

  z C3
                        Other (35)           0 A6025 Other Non-Personal Injury/Property Damage tort                                1, 2. 3

              Wrongful Termination (36)      0 A6037 Wrongful Termination                                                          1, 2, 3

                                             0 A6024 Other Employment Complaint Case                                               1, 2, 3
   a           Other Employment (15)
                                             0 A6109 Labor Commissioner Appeals                                                    10
    E
   w




                                             0 A6004 Breach of Rental/Lease Contract (not unlawful defamer or wrongful             2
                                                     eviction)
             Breach of Contract/ Warranty                                                                                          2.5.
                                             0 A6008 Contract/Warranty Breach -Seller Plaintiff (no fraud/negligence)
                     (not insurance)                                                                                               1,2, 5
                                             U A6019 Negligent Breach of Contract/Warranty (no fraud)
                                                                                                                                   1@5
                                             I   A6028 Other Breach of Contractarranty (not fraud or negligence)

                                             0 A6002 Collections Case-Seller Plaintiff                                             5,6, 11
                     Collections (09)
                                             0 A6012 Other Promissory Note/Collections Case                                        5,11
   C.)
                                             0 A6034 Collections Case-Purchased Debt (Charged Off Consumer Debt                    5, 6, 11
                                                     Purchased_on_or_after_January _1,2014)
               Insurance Coverage (18)       0 A6015 Insurance Coverage (not complex)                                             1, 2, 5, 8

                                             o   A6009 Contractual Fraud                                                          1,2.3,5
                 Other Contract (37)         0 A6031 Tortious Interference                                                        1,2.3,5
                                             o   A6027 Other Contract Dispute(not breach/insurance/fraud/negligence)              I, 2. 3, 8, 9


               EnenndteD
                       :z::: i
                             v4e;
                                se           0 A7300 Eminent Domain/Condemnation                Number of parcels                  2.6


                Wrongful Eviction (33)       0 A6023 Wrongful Eviction Case                                                       2,6

   IL                                        0 A6018 Mortgage Foreclosure                                                         2.6
               Other Real Property (26)      0 A6032 Quiet Title                                                                  2,6
                                             o   A6060 Other Real Property (not eminent domain, landlord/tenant, foreclosure)     2,6

             Unlawful Detainer-Commercial                                                                                         6.11
                                             0 A6021 Unlawful Detalner-Commercial (not drugs or wrongful eviction)
                         (31)

             Unlawful Detainer-Residential
                                             0 A6020 Unlawful Detainer-Residential (not drugs or wrongful eviction)               6,11

                 Unlawful Defamer-
                Post-Foreclosure (34).
                                             o   A6020FtJnlawful Detainer-Post-Foreclosure                                        2,6, 11

             Unlawful Detainer-Drugs (38)    0 A6022 Unlawful Defamer-Drugs                                                       2,6, 11



                                             CIVIL CASE COVER SHEET ADDENDUM                                                    Local Rule 2.3
 LASC CIV 109 Rev. 12/18
                                                AND STATEMENT OF LOCATION                                                          Exhibit 1 -
                                                                                                                                  Page 2 of 4
                                                                                                                                                  Page 18
 For Mandatory Use
Case 2:19-cv-06728-ODW-JEM Document 1-1 Filed 08/02/19 Page 20 of 47 Page ID #:26



sHORTTrrtc PERSONNEL STAFFING GROUP v. PROTECTIVE INSURANCE CO                                    CASENUMR



                               A                                                        B                                  C Applicable
                    Civil Case Cover Sheet                                        Type of Action                        Reasons See Step 3
                                                                                                                                     -


                         Category No.                                            (Check only one)                             Above

                     Asset Forfeiture (05)        0 A6108 Asset Forfeiture Case                                         2. 3. 6

                   Petition re Arbitration (Ii)   0 A6115 Petition to compeLlConflrmNacateArbitration                   2.5
       5



      &                                           0 AGISI Writ- Administrative Mandamus                                 2.8
      .52             Writ of Mandate (02)        0 A6152 Writ Mandamus on Limited Court Case Matter
                                                                 -                                                      2
                                                  0 A6153 Writ - Other Limited Court Case Review                        2

                   Other Judicial Review (39)     0 A6150 Other Writ /Judicial Review                                  2.8

                 AntitrusuTrade Regulation (03)   0 A6003 Antitrust/Trade Regulation                                        2, 8
      C
      .9
                    Construction Defect (10)      0 A6007 Construction Defect                                           I, 2,3
      .2'
      =
      —I
      -
      5
                   Claims Involving Mass Tort
                                                  0 A6006 Claims involving Mass Tort                                    I, 2,8
                              (40)
       E
      3             Securities Litigation (28)    0 A6035 Securities Litigation Case                                   1.2,8

       C                   Toxic Tort
                                                  0 A8035 Toxic Toil/Environmental                                     1,2, 3,8
      P                Environmental (30)
      .5
      12          Insurance Coverage Claims
                                                      A6014 Insurance Coverage/Subrogation (complex case only)          I, 2, 5. 8
      •             from Complex Case (41)

                                                  0 A6141 Sister State Judgment                                        2.5,11

  — —                                             0 A6160 Abstract of Judgment                                         2.6
  CC
  S C
  E         S             Enforcement             0 A6107 Confession or Judgment (non-dornesticrelations)              2,9
  •                     of Judgment (20)
  e     -                                         0 A8140 Administrative Agency Award (not unpaid taxes)               2,8
  C                                               0 A6114 Petition/Certificate for Entry of Judgment on Unpaid Tax     2,8
  UI 0

                                                  o   A81 12 Other Enforcement of Judgment Case                        2,8.9

                           RICO (21)              0 A6033 Racketeering (RICO) Case                                     I, 2.8
            12
  o         '                                     0 A8030 Declaratory Relief Only                                      1. 2, 8

                       Other Complaints           0 A6040 injunctive Relief Only (not domestic/harassment)             2.8
  -         o
  'a =             (Not Specified Above) (42)     o A601 I Other Commercial Complaint Case (non-tort/non-complex)      1.2. 8
            6                                     0 MaCb Other Civil Complaint (non-tort/non-complex)                  1,2, 8

                    Partnership Corporation
                                                  0 A8113 Partnership and Corporate Governance Case                    2.8
                       Governance (2 1)

                                                  O A6121 Civil Harassment With Damages                                     3.9
  'a        'a
  z                                               0 A6123 Workplace Harassment With Damages                            2,3,9
                                                  0 A6124 Elder/DependentAdult Abuse Case With Damages                 2, 3,9
            '         Other Petitions (Not
  C) A.              Specified Above) (43)        0 A6190 Election Contest
  Ca =                                                                                                                 2
  .         ~
            0                                     0 A6110 Petition for Change of Name/Change of Gender                 2,7
                                                  o A6170 Petition for Relief from Late Claim Law                      2.3,8
                                                  o A6100 Other Civil Petition                                         2,9




                                                  CIVIL CASE COVER SHEET ADDENDUM                                    Local Rule 2,3
 LASC CIV 109 Rev. 12/18
                                                     AND STATEMENT OF LOCATION                                         Page 3 of 4
 For Mandatory Use

                                                                                                                              Exhibit 1 - Page 19
    Case 2:19-cv-06728-ODW-JEM Document 1-1 Filed 08/02/19 Page 21 of 47 Page ID #:27

 SF4ORTTFTLE:                                                                               CASE NUMBER
                PERSONNEL STAFFING GROUP v. PROTECTIVE INSURANCE CO



Step 4: Statement of Reason and Address: Check the appropriate boxes for the numbers shown under Column C for the
        type of action that you have selected. Enter the address which is the basis for the filing location, including zip code.
        (No address required for class action cases).

                                                                        ADDRESS:
   REASON:                                                                                      818 West 7th Street
    01.i2.03.04.05.06.07. 05.0 9.010.011.



   CITY:                                       STATE:     ZIP CODE:


   Los Anoeles                                 CA         90017

Step 5: Certification of Assignment: I certify that this case is properly filed In the CENTRAL                           District of
            the Superior Court of California, County of Los Angeles [Code Civ. Proc., §392 et seq., and Local Rule 2.3(a)(1)(E)].




  Dated: June 28, 2019




  PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
  COMMENCE YOUR NEW COURT CASE:

                Original Complaint or Petition.
                If filing a Complaint, a completed Summons form for Issuance by the Clerk.
                Civil Case Cover Sheet, Judicial Council form CM-010.

                Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04 (Rev.
                02/16).
                Payment in full of the filing fee, unless there is court otter for waiver, partial or scheduled payments.
                A signed order appointing the Guardian ad Litem, Judicial Council form CIV-010, if the plaintiff or petitioner is a
                minor under 18 years of age will be required by Court in order to issue a summons.

                Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
                must be served along with the summons and complaint, or other initiating pleading in the case.




                                              CIVIL CASE COVER SHEET ADDENDUM                                               Local Rule 2.3
  LASC civ 109 Rev, 12/18
                                                 AND STATEMENT OF LOCATION                                                    Page 4 of 4
  For Mandatory Use                                                                                                            Exhibit 1 - Page 20
   Case 2:19-cv-06728-ODW-JEM Document 1-1 Filed 08/02/19 Page 22 of 47 Page ID #:28

                 SUPERIOR COURT OF CALIFORNIA
                    COUNTY OF LOS ANGELES
                                                                                                     FILED
   tanley Mosk Courthouse                                                                     Stçü Cowl of Calilorrna
  11 North Hill Street, Los Angeles, CA 90012                                                   County of thsAngGlt
                                                                                                  05/2812019
                   NOTICE OF CASE ASSIGNMENT                                           ,ani R Cat, Emmu&e011ow I QeAøfCawi

                                                                                       By          MaritaP.Bard
                        UNLIMITED CIVIL CASE


  Your case is assigned for all purposes to the judicial officer indicated below. 1 19STCV22784


                          THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

               ASSIGNED JUDGE                DEPT     ROOM                  ASSIGNED JUDGE               DEPT     ROOM

   .7    Susan Bryant-Deason                52




    Given to the Plaintiff/Cross-Complainant/Attorney of Record   Sherri R. Carter, Executive Officer I Clerk of Court
    on 07/01/2019                                                        By Marita P. Barel                        Deputy Clerk
               (Date)
LAclv190 (Rev 6118)        NOTICE OF CASE ASSIGNMENT— UNLIMITED CIVIL CASE
LASC Approved 05106                                                                                               Exhibit 1 - Page 21
   Case 2:19-cv-06728-ODW-JEM Document 1-1 Filed 08/02/19 Page 23 of 47 Page ID #:29

                                  INSTRUCTIONS FOR HANDLING UNLIMITED CIVIL CASES

The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
for your assistance.

APPLICATION
The Division 7 Rules were effective January 1, 2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to ajudge, or if a party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross-
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.


A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.

FINAL STATUS CONFERENCE
The Court will require the panics to attend a final status conference not more than 10 days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.

SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.

This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.

Class Actions
Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.

*Provisionally Complex Cases                                                                             -


Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.




LAdy 190 (Rev 6/18)         NOTICE OF CASE ASSIGNMENT                        -   UNLIMITED CIVIL CASE
LASC Approved 05/06                                                                                                      Exhibit 1 - Page 22
Case 2:19-cv-06728-ODW-JEM Document 1-1 Filed 08/02/19 Page 24 of 47 Page ID #:30




                                     VOLUNTARY EFFICIENT LITIGATION STIPULATIONS

            a                           The Early Organizational Meeting Stipulation, Discovery
                                     Resolution Stipulation, and Motions In Limine Stipulation are

          Co% of Los Angel"          voluntary stipulations entered into by the parties. The parties
                                     may enter into one, two, or all three of the stipulations;
                                     however, they may not alter the stipulations as written,
          pWJ
          Los Angola County
                                     because the Court wants to ensure uniformity of application.
          RUA*SCCI&UWI               These stipulations are meant to encourage cooperation
          LWgailon Socuon
          Lob Mg.Ms County           between the parties and to assist in resolving issues in a
          liarAuoclaUgnLabotaM
          En$$OyU$.M LOW 5.dJOn      manner that promotes economic case resolution and judicial
                                     efficiency.

             tIll   A,,,t   I'i'.n
             uu                          The following organizations endorse the goal of
          Coat Alt omoys
            aclaDon of Lot Angeles   promoting efficiency In litigation and ask that counsel
                                     consider using these stipulations as a voluntary way to
                                     promote communications and procedures among counsel
                                     and with the court to fafrfr resolve issues in their cases.
      •             ____




                                     *Los Angeles County Bar Association Utigatlon sectionÔ
          Southun California
          Comae Cow%ooI
                                               • Los Angeles County Bar Association
                            —                      Labor and Employment Law Section*

      Mioc*ation of
      Bus&naaTflai Lawyers
                                        *Consumer Attorneys Association of Los Angeles*


                                              *Southern California Defense Counsel*


                                             *Association of Business Trial Lawyers*

      Chfcrnls Em$oyw,nt
      I7!2100WIOJ%                        *California Employment Lawyers Association*


            LACTV 230 (HEW)
            LASt Ajçtuved 4.11
            For Optional Use




                                                                                                       Exhibit 1 - Page 23
Case 2:19-cv-06728-ODW-JEM Document 1-1 Filed 08/02/19 Page 25 of 47 Page ID #:31




     macMe mxa$cf Afl.C,flIy...flafl anv                     IWCS&Nmcaam




            TELEPHONE NO.                        LAX NO.   O$øfl
     E4AM. ACORESS IOptfl1
       Anaecy FOR tN*
     SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
     COURTHOUSE At55:

     Pt,Arnnn:



                                                                                         moe
                  STIPULATION         -    DISCOVERY RESOLUTION

         This stipulation Is Intended to provide a fast and informal resolution of discovery issues
         through limited paperwork and an Informal conference with the Court to aid in the
         resolution of the Issues.

         The parties agree that-

         1 . Prior to the discovery cut-off in this action, no discovery motion shall be filed or heard unless
             the moving party first makes a written request for an Informal Discovery Conference pursuant
             to the terms of this stipulation.

             At the Informal Discovery Conference the Court will consider the dispute presented by parties
             and determine whether It can be resolved Informally. Nothing set forth herein will preclude a
             party from making a record at the conclusion of an Informal Discovery Conference, either
             orally or In willing.

             Following a reasonable and good faith attempt at an informal resolution of each Issue to be
             presented, a party may request an Informal Discovery Conference pursuant to the following
             procedures:

                        The party requesting the Informal Discovery Conference will:

                   I.      File a Request for Informal Discovery Conference with the clerk's office on the
                           approved form (copy attached) and deliver a courtesy, conformed copy to the
                           assigned department;

                  It.      Include a brief summary of the dispute and specify the relief requested: and

                 III. Serve the opposing party pursuant to any authorized or agreed method of service
                        that ensures that the opposing party receives the Request for Informal Discovery
                        Conference no later than the next court day (allowing the filing.

                        Any Answer to a Request for Informal Discovery Conference must:

                           Also be riled on the approved form (copy attached);

                  it.      Include a brief summary of why the requested relief should be denied;

                                     STIPULATION     -   DISCOVERY RESOLUTION
                                       -                                                              Page I0I3




                                                                                                           Exhibit 1 - Page 24
Case 2:19-cv-06728-ODW-JEM Document 1-1 Filed 08/02/19 Page 26 of 47 Page ID #:32




       ..ta, '"U                                                                 CAM jCtt'




                          Be filed within two (2) court days of receipt of the Request and

                          Be served on the opposing party pursuant to any authorized or agreed upon
                          method of service that ensures that the opposing party receives the Answer no
                          later than the next court day following the filing.

           c, No other pleadings, Including but not limited to exhibits, declarations, or attachments, will
               be accepted.

                   If the Court has not granted or denied the Request for Informal Discovery Conference
                   within ten (10) days following the filing of the Request, then It shall be deemed to have
                   been denied. If the Court acts on the Request, the parties will be notified whether the
                   Request for Informal Discovery Conference has been granted or denied and, if granted,
                   the date and time or the Informal Discovery Conference, which must be within twenty (20)
                   days of the filing of the Request for Informal Discovery Conference.

                   If the conference is not held within twenty (20) days or the filing of the Request for
                   Informal Discovery.Conference, unless extended by agreement of the parties and the
                   Court. then the Request for the Informal Discovery Conference shall be deemed to have
                   been denied at that time.

           11(a) the Court has denied a conference or (b) one of the time deadlines above has expired
           without the Court having acted or (c) the Informal Discovery Conference is concluded without
           resolving the dispute, then a party may (lie a discovery motion to address unresolved Issues.

           The parties hereby further agree that the time for making a motion to compel or other
           discovery motion is tolled from the dale of filing of the Request for Informal Discovery
           Conference until (a) the request Is denied or deemed denied or (b) twenty (20) days after the
           filing of the Request for Informal Discovery Conference, whichever is earlier, unless extended
           by Order or the Court.

           It is the understanding and Intent of the parties that this stipulation shall, for each discovery
           dispute to which it applies, constitute a writing memorializing a 'specific later date to which
           the propounding for demanding or requesting) party and the responding party have agreed In
           wilting," within the meaning of Code Civil Procedure sections 2030.300(c), 2031.320(c), and
           2033.290(c).

           Nothing herein will preclude any party from applying ax parte for appropriate relief. Including
           an order shortening time for a motion to be heard concerning discovery.

           Any party may terminate this stipulation by giving twenty-one (21) days notice of intent to
           terminate the stipulation.

           References to "days" mean calendar days, unless otherwise noted. If the date for performing
           any act pursuant to this stipulation (ails on a Saturday, Sunday or Court holiday, then the (hue
           for performing that act shall be extended to the next Court day.




       ltStAppcvodO4fll             STIPULATION -DISCOVERY RESOLUTION
       rwopuonaluse                                                                                Page 2ol1




                                                                                                        Exhibit 1 - Page 25
Case 2:19-cv-06728-ODW-JEM Document 1-1 Filed 08/02/19 Page 27 of 47 Page ID #:33




       frat tnt                                                           cast Msa.




       The following parties stipulate:

       Data:
                                                          r
                  (flPE OH PRtNT NMIE)                                  (ATTORNEY FOR PtMNWF)
       Date:
                                                          F.
                  (TYPE OR PRINt NMEI                                  (ATTORNEY FQROFE?CANfl
       Dale:
                                                          p.
                  jtyP OR PRINT NAME)                                  (AttORNEY FOR OEFECMIT)
       Dale:
                                                          p.
                  (TYPE OR PRINT NAM)                                  IATIORtCY FOR OFD1OMU)
       Data:

                  (TYPE OR PRINT NM)                           (ATTORNEY FOR
       Date:
                                                          p.
                  (TYPE OR PRINT NAME)                         (ArTORNEY FOR
       Dale:
                                                          r
                  (T YPE OR PRINT NAME)                        (AT70R715Y FOR




       LAW 038 (Mw)
       LASCAwwvodO4l(I.           STIPULATION   -   DISCOVERY RESOLUTION
       Foropuwtalum                                                                              Page 3d3




                                                                                                     Exhibit 1 - Page 26
Case 2:19-cv-06728-ODW-JEM Document 1-1 Filed 08/02/19 Page 28 of 47 Page ID #:34




    .$aaMc.ss     £flI.tTtflAArY,.T,ofl   .noc,              STAlL @A$TOfl4                  *.s.,d O..i.




             TU2P*045 no.:                        FAX NO. (0pItn3
     E.PMI. AOCRESS (Oflaal)
        ATT&4EV F flttbøi:
     SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
    COURnCUE AOESS:




    OEflIøNfl:

                                                                                      CASE ICUSM
            STIPULATION — EARLY ORGANIZATIONAL MEETING

         This stipulation Is Intended to encourage cooperation among the parties at an early stage in
         the litigation and to assist the parties In efficient case resolution.

         The parties agree that

         1. The parties commit to conduct an Initial conference (in-person or via teleconference or via
             videoconierence) within 15 days from the dale this stipulation Is signed, to discuss and consider
             whether there can be agreement on the (o!1ow1ng
                 Are motions to challenge the pleadings necessary? IF the Issue can be resolved by
                 amendment as of right, or if the Court would allow leave to amend, could an amended
                 complaint resolve most or all of the issues a demurrer might otherwise raise? It so, the parties
                 agree to work through pleading issues so that a demurrer need only raise Issues they cannot
                 resolve. Is the Issue that the defendant seeks to raise amenable to resolution on demurrer, or
                 would some other type of motion be preferable? Could a voluntary targeted exchange of
                 documents or Information by any party cure an uncertainty In the pleadings?
                 Initial mutual exchanges of documenls at the'core' of the litigation. (For example, in an
                 employment case, the employment records, personnel file and documents relating to the
                 conduct In question could be considered core? in a personal Injury case, an Incident or
                 police report, medical records, and repair or maintenance records could be considered
                 'core?);

                 Exchange or names and contact information olwllnesses;

                 Any Insurance agreement that may be available to satisfy part or all of a judgment, or to
                 Indemnify or reimburse for payments made to satisfy a judgment

            a. Exchange of any other Information that might be helpful to Facilitate understanding, handlmg,
               or resolution of the case In a manner that preserves objections or privileges by agreement

            1.   Controlling Issues of law that, If resolved early, will promote efficiency and economy In other
                 phases of the case. Also, when and how such Issues can be presented to the Court

            g. Whether or when the case should be scheduled with a settlement officer, what discovery or
               court ruling on legal issues Is reasonably required to make settlement discussions meaningful,
               and whether the parties wish to use a sifting judge or a private mediator or other options as

        sc Ajpmvgd oifl STIPULATION — EARLY ORGANIZATIONAL MEETING
       Fop*naIUse                                                                                           PaQIIO12




                                                                                                                Exhibit 1 - Page 27
Case 2:19-cv-06728-ODW-JEM Document 1-1 Filed 08/02/19 Page 29 of 47 Page ID #:35




        bat WItS                                                                      tasc -'Ct'




                   discussed in the 'Alternative Dispute Resolution (ADR) Information Package' served with the
                   complaint;

            It. Computation of damages, Including documents, not privileged or protected from disclosure, on
                   Which such computation is based;

               I. Whether the case Is suitable for the Expedited Jury Trial procedures (see information at
                   www.Iacou,tor under Civir and then under 'General Informallon").
                   The lime for a defending party to respond to a complaint or cross-complaint Will be extended
                   to                         For the complaint, and                            for the cross-
                            INSERT DATE)                                        (QCEfl bATE)
                   complaint, which is comprised of the 30 days to respond under Government Code § 68816(b),
                   and the 30 days permitted by Code of Civil Procedure section 1054(a), good cause having
                   been found by the Civil Supervising Judge due to the case management benefits provided by
                   this Stipulation. A copy of the General Order can be found at I4wwJeccurLorq under "Civil
                   click on 'Genera) Informeilo,n', then dick on Volwitar, Efficient Litigation Stipulations".

                   The parties will prepare a joint report tilled 'Joint Status Report Pursuant to Initial Conference
                   and Early Organizational Meeting Stipulation, and If desired, a proposed order summarizing
                   results of their meet and confer and advising the Court of any way It may assist the parties'
                   efficient conduct or resolution or the case. The parties shag attach the Joint Status Report to
                   the Case Management Conference statement, and file the documents when the CMC
                   statement is due.

                 References to 'days' mean calendar days. unless otherwise noted. If the date for performing
                 any act pursuant to this stipulation Fails on a Saturday. Sunday or Court holiday, then the time
                 for performing that act shall be extended to the next Court day

       The following parties stipulate:


                                                                    F
                     (TYPE OR PRINT NAME)                                        (ATTORNEY FOR PLAINTIFF)
       Data:

                     (TYPE OR PRINT NAME)                                       (ATTORNEY FOR DEFENDANT)
       Date:

                     (TYPE OR PRINT NAME)                                       (ATTORNEY FOR DEFENDANT)


                     (TYPE OR PRINT NAME)                                       (ATTORNEY FOR DEFENDANT)
       Date:

                     (TYPE OR PRINTNAME)                                  (ATTORNEY FOR
       Dote:

                     (TYPE OR PRINT NAME)                                 (ATTORNEY FOR________________
       Dale:

                     (TYPE OR PRINT NAME)                                 (ATTORNEY FOR                         1

      LAtrV 229 (Ravovl5)
      LASt A,pmvid 04111        STIPULATION -EARLY ORGANIZATIONAL MEETING                                  Page 2 o12




                                                                                                                 Exhibit 1 - Page 28
Case 2:19-cv-06728-ODW-JEM Document 1-1 Filed 08/02/19 Page 30 of 47 Page ID #:36




       MO            *flY 0 PM!? 0Cfl SUT                       0*11 *I inlaffi                                1     tI —




              mtzrtac NO.                            FAX NO (Oç4S.
     E4Mfl. ADONESS (tflocmlj
        ATTOtZV FOR (Nao
     SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
    COUR rnousl ADDRESS:

    PUDITIFF,

    CEFQ4C*W.

                       INFORMAL DISCOVERY CONFERENCE
                 (pursuant to the Discovery Resolution Stipulation of the parties)
                This document relates to:
                              Request (or Informal Discovery Conference
                    R         Answer to Request for Informal Discovery Conference
                Deadline for Court to decide on     Request:   _                       Qcu.d data 10 olv,da, days (000v4ng fdag of
                the Reuas1)
                Deadline for Court to hold Informal Discovery Conference:                                  (lined date 20 ofonda,
                — tsbat.g fling of" Requesi).                                     _______________




                For a Request for Informal'   Discovery Conference, brIefly describe the nature of the
                discovery dispute, Including the facts and legal arguments at Issue. For an Answer to
                Request for Informal Discovery Conference, briefly describe why the Court should deny
                the requested discovery, including the facts and legal arguments at Issue.




         LACIV W4                         INFORMAL DISCOVERY CONFERENCE
         LASt ApWmved 04/I1
         FerOptbnal Use             (pursuant to the Discovery Resolution Stipulation of the parties)




                                                                                                                            Exhibit 1 - Page 29
Case 2:19-cv-06728-ODW-JEM Document 1-1 Filed 08/02/19 Page 31 of 47 Page ID #:37




    Nn4 AJC AUS& *flympsafluio,, AWSE                   guIta.aw                          e.4'Vb I




                TBEPH3IE KO:                   rAx NO (OpU):
     E'MM. OQR2ZZ lOp(Iwq
       A7T4EY FOR tN*
     SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
    COURTHOUSE ADCRZs:

    PLMNTIFF:




                 STIPULATION AND ORDER — MOTIONS IN LIMINE


        This stipulation Is intended to provide fast and informal resolution of evidentiary
        issues through diligent efforts to define and discuss such Issues and limit paperwork.


         The parties agree that:

        1. At least — days before the final status conference, each party win provide all o ther
           parties with a list containing a one paragraph explanation of each proposed motion In
           Ilmine. Each one paragraph explanation must identify the substance of a single proposed
           motion In limine and the grounds for the proposed motion.

        2. The parties thereafter will meet and confer, either in person or via teleconference or
           videoconference, concerning all proposed motions in limine. In that meet and confer, the
           parties will determine:

                   Whether the parties can stipulate to any of the proposed motions, if the parties so
                   stipulate, they may file a stipulation and proposed order with the Court.

                   Whether any of the proposed motions can be briefed and submitted by means of a
                   short Joint statement of Issues. For each motion which can be addressed by a short
                   Joint statement of issues, a shod joint statement of Issues must be filed with the Court
                   10 days prior to the final status conference. Each side's portion of the short Joint
                   statement of Issues may not exceed three pages. The parties win meet and confer to
                   agree on a date and manner for exchanging the parties' respective portions of the
                   short Joint statement of issues and the process for filing the short Joint statement of
                   Issues,

        3. All proposed motions in ilmine that are not either the subject of a stipulation or briefed via
            a short Joint statement of Issues will be briefed and filed in accordance with the California
           Rules of Court and the Los Angeles Superior Court Rules,



        LAM o7s(rww)      -
        LASt A4çmvud 0411      STIPULATION AND ORDER — MOTIONS IN IJMINE
        For cp&anlUsa                                                                             Page jol2




                                                                                                       Exhibit 1 - Page 30
Case 2:19-cv-06728-ODW-JEM Document 1-1 Filed 08/02/19 Page 32 of 47 Page ID #:38




       VOa,Imz                                                    tAM MAW


                                                              1



       The following parties stipulate:
       Date:
                                                 p.
                 (TYPE OR PRINT NAME)                      (ATTORNEY FOR PLAINTIFF)
       Date:
                                                 p
                 (TYPE OR PRINT NAME)                     (ATTORNEY FOR DEFENDANT)
       Date:
                                                 p
                 (TYPE OR PRINT NAME)                     (ATTORNEY FOR DEFENDANT)
       Date:
                                                 p

                 (TYPE OR PRINT NAME)                     (ATTORNEY FOR DEFENDANT)
       Dale:
                                                 a.
                 (TYPE OR PRINT NAME)                 (ATTORNEY FOR
       Dale:
                                                 p
                 (TYPE OR PRINT NAME)                 (ATTORNEY FOR
       Date:

                 (TYPE OR PRINT NAME)                 (ATTORNEY FOR_________________



       THE COURT SO ORDERS.

        Date:
                                                                  JUDICIAL OFFICER




       L4CWa75(riow)
       LASC A S 04/U      STIPULATION AND ORDER -MOTIONS IN LIMINE                   Page 2 a12




                                                                                          Exhibit 1 - Page 31
Case 2:19-cv-06728-ODW-JEM Document 1-1 Filed 08/02/19 Page 33 of 47 Page ID #:39




                          Superior Court of California, County of Los Angeles




  What IsADA?
  ADR helps people find solutions to their legal disputes without going to trial. The main types of ADA are negotiation,
  mediation, arbitration and settlement confeiences. When ADR is done by phone or compvter,, it maybe calledOnline
  Dispute Resolution (ODR) These"alternàtiveC tóHtijatlon and trial are described below.


  Advantas of ADR
       •    Saves Time: ADR is faster than going to trial.
       •    Saves Money: Parties can save on court costs, attorney's lees and witness fees:
       •    Keeps Control with the parties: Parties choose their ADR process and provider for voluntary ADR.
       •    Reduces stress/protects privacy; ADR is done outside the courtroom, in private offices, by phone or online.


  Disadvantages of ADR
       •    Costs: if the parties do not resolve their dispute, they may have to pay for ADR and litigation and trial.
       o    No Public Trial: ADR does not provide apubiic trial or a decision by ajudge orjury.


  Main Types of ADR:

            Negotiation: Parties often talk with each other iWpenon, or by phone or online about resolving their case with a
            settlement agreement instead of a trial. If the parties have lawyers, they will negotiate for their clients.

            Mediation: in mediation, a neutral "mediator listens to each person's concerns, helps them evaluate the
            strengths and weaknesses of their case, and works with them to try to create a settlement agreement that Is
            acceptable to all. Mediators do not decide the outcome. Parties may go to trial if they decide not to settle.

                      Mediation may be appropriate when The parties
                         • want to workout a solution but need help from a neutral person:
                         • have communication problems orstrongeñiotions that interfere with resolution.
                      Mediation may not be appropriate when the parties
                         o   want a public trial and want a Judge orjury to decide the outcome..
                         • lack equal bargaining power or have a history of physical/emotional abuse.

                                                                                                                             tASCI
  IASCoV27ikEWOiii                                 ----.-----------.,--------------------                 ----   -   -   -

  For Mwdalocyuse
  caurona Ruin of court, rule 3.221




                                                                                                                         Exhibit 1 - Page 32
Case 2:19-cv-06728-ODW-JEM Document 1-1 Filed 08/02/19 Page 34 of 47 Page ID #:40




            Arbitration: Arbitration is less formal than trial, but like trial, the partiEs present evidence and arguments to the
            person who decides the outcome. in "binding" arbitration, the arbitrator's decision is final; there Is no right to
            trial. in nonbinding" arbitration, any party can request a trial after the arbitrator's decision. For more
            Information about arbitration, visit http:)/www.courts.ca.Roviprograms-adr.htm

            Mandatory Settlement Conferences (MSC): MSCs are ordered by the Court and are often held close to the trial             -        -

            date. The parties and their attorneys meet with a judge or settlement offlcefwhicioei not make a decision but
            assists the parties In evaluating the strengths and weaknesses of the case and in negotiating a settlement.
            For information about the Court's MSC programs for civil cases, visit: www.iacourt.org/division/civit/settiement

                                     -
                                            -      -




 Los Angeles Superior Court ADR website; www.lacourt.org/division/civll/settlement
 For general information and videos about ADR, visit http:f/www.courts.ca.gov/programs-adr.htm




 LASt DV 271 NPIdIIW                                   "
 For Mindatocy Use
 California Wei atcoun. rule 3.221




                                                                                                                       Exhibit 1 - Page 33
Case 2:19-cv-06728-ODW-JEM Document 1-1 Filed 08/02/19 Page 35 of 47 Page ID #:41
                                                                                                     2019GEN-014-00
                                                                                        FILED
                                                                                 Superior Court of Caltftrnla
                                                                                   County of Los Angeles

2                                                                                     MAY* 62 2019
                                                                          Sherri     Carla, Espt1ve OfflcerlCltrk
                                                                           iiy               tA;- .Deputy
4
                                                                                         lln6Mlu


                            SUPERIOR COURT OF THE STATE OF CALIFORNIA
6
                                    FOR THE COUNTY OF LOS ANGELES
7

8 IN RE LOS ANGELES SUPERIOR COURT) FIRST AMENDED GENERAL ORDER
      MANDATORY ELECTRONIC FILING )
      -


9 FOR CIVIL

10
                                                     )
11

12           On December 3, 2018, the Los Angeles County Superior Court mandated electronic filing of all
13 documents in Limited Civil cases by litigants represented by attorneys. On January 2, 2019, the Los

14 Angeles County Superior Court mandated electronic filing of all documents filed in Non-Complex

15    Unlimited Civil cases by litigants represented by attorneys. (California Rules of Court, rule 2.253(b).)

16 All electronically filed documents in Limited and Non-Complex Unlimited cases are subject to the

17 following:
18 1) DEFINITIONS

19        a) "Bookmark" A bookmark is a PDF document navigational tool that allows the reader to

20           quickly locate and navigate to a designated point of interest within a document.

21        b) "Efiling Portal" The official court website includes a webpage, referred to as the efihing
22           portal, that gives litigants access to the approved Electronic Filing Service Providers.

23        c) "Electronic Envelope" A transaction through the electronic service provider for submission

24           of documents to the Court for processing which may contain one or more PDF documents

25           attached.

26        d) "Electronic Filing" Electronic Filing (eFiling) is the electronic transmission to a Court of a

27-          document in electronic form. (California Rules of Court, rule 2.250(b)(7).)

28


                         FIRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC FILING FOR CIVIL
                                                                                                        Exhibit 1 - Page 34
Case 2:19-cv-06728-ODW-JEM Document 1-1 Filed 08/02/19 Page 36 of 47 Page ID #:42
                                                                                                  201 9-GEt4-014-O0



1         e) "Electronic Filing Service Provider" An Electronic Filing Service Provider (EFSP) is a
2             person or entity that receives an electronic filing from a party for retransmission to the Court.
3             In the submission of filings, the EFSP does so on behalf of the electronic filer and not as an
4             agent of the Court. (California Rules of Court. rule 2.250(b)(8).)

          0   "Electronic Signature" For purposes of these local rules and in conformity with Code of
6             Civil Procedure section 17, subdivision (b)(3), section 34, and section 1010.6, subdivision
7             (b)(2), Government Code section 68150. subdivision (g), and California Rules of Court, rule
8             2.257, the term "Electronic Signature" is generally defined as an electronic sound, symbol, or
9             process attached to or logically associated with an electronic record and executed or adopted
10            by a person with the intent to sign the electronic record.
11        g) "Hyperlink" An electronic link providing direct access from one distinctively marked place
12            in a hypertext or hypermedia document to another in the same or different document.
13        h) 'Portable Document Format" A digital document format that preserves all fonts,
14            formatting, colors and graphics of the original source document, regardless of the application
15            platform used.
16 2) MANDATORY ELECTRONIC FILING
17        a) Trial Court Records
IS            Pursuant to Government Code section 68150, trial court records may be created, maintained,

19            and preserved in electronic format. Any document that the Court receives electronically must
20            be clerically processed and must satisfy all legal filing requirements in order to be filed as an
21            official court record (California Rules of Court, rules 2.100, et seq. and 2.253(b)(6)).

22        b) Represented Litigants
23            Pursuant to California Rules of Court, rule 2.253(b), represented litigants are required to
24            electronically file documents with the Court through an approved EFSP.

25        c) Public Notice
26            The Court has issued a Public Notice with effective dates the Court required parties to

27—           electronically file documents through one or more approved EFSPs. Public Notices containing

28   II       effective dates and the list of EFSPs are available on the Court's website, at www.lacoun.org.

                                                               2
                         FIRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC FILING FOR CIVIL
                                                                                                      Exhibit 1 - Page 35
Case 2:19-cv-06728-ODW-JEM Document 1-1 Filed 08/02/19 Page 37 of 47 Page ID #:43
                                                                                                 2019-GEN.014-00



1         d) Documents in Related Cases
2            Documents in related cases must be electronically filed in the eFiling portal for that case type if

3            electronic filing has been implemented in that case type, regardless of whether the case has

4            been related to a Civil case.
5 13) EXEMPT LITIGANTS

6         a) Pursuant to California Rules of Court, rule 2.253(b)(2), self-represented litigants are exempt
7            from mandatory electronic filing requirements.
8         b) Pursuant to Code of Civil Procedure section 1010.6, subdivision (d)(3) and California Rules of

9            Court, rule 2.253(b)(4). any party may make application to the Court requesting to be excused

10           from filing documents electronically and be permitted to file documents by conventional

11            means if the party shows undue hardship or significant prejudice.

12   4) EXEMPT FILINGS
13        a) The following documents shall not be filed electronically:

14           i)    Peremptory Challenges or Challenges for Cause of a Judicial Officer pursuant to Code of

15                 Civil Procedure sections 170.6 or 170.3;

16            ii) BondsIUndertaking documents;
17            iii) Trial and Evidentiary Hearing Exhibits

18            iv) Any ex pane application that is filed concurrently with a new complaint including those

19                 that will be handled by a Writs and Receivers department in the Mosk courthouse; and

20            v) Documents submitted conditionally under seal. The actual motion or application shall be

21                 electronically filed. A courtesy copy of the electronically filed motion or application to

22                 submit documents conditionally under seal must be provided with the documents

23                 submitted conditionally under seal.

24        b) Lodgments
25            Documents attached to a Notice of Lodgment shall be lodged and/or served conventionally in

26   paper form. The actual document entitled, "Notice of Lodgment," shall be filed electronically.



28 Il/i

                                                         3
                        FIRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC FILING FOR CIVIL
                                                                                                    Exhibit 1 - Page 36
Case 2:19-cv-06728-ODW-JEM Document 1-1 Filed 08/02/19 Page 38 of 47 Page ID #:44
                                                                                               2019-OEN.014-00




1    5) ELECTRONIC FILING SYSTEM WORKING PROCEDURES

2      Electronic filing service providers must obtain and manage registration information for persons

:3     and entities electronically filing with the court.
4    6) TECHNICAL REQUIREMENTS
5      a) Electronic documents must be electronically filed in PDF, text searchable format when

6           technologically feasible without impairment of the document's image.

7      b) The table of contents for any filing must be bookmarked.

8      c) Electronic documents, including but not limited to, declarations, proofs of service, and

9           exhibits, must be bookmarked within the document pursuant to California Rules of Court, rule

10          3.1110(0(4). Electronic bookmarks must include links to the first page of each bookmarked

11          item (e.g. exhibits, declarations, deposition excerpts) and with bookmark titles that identify the

12          bookedmarked item and briefly describe the item.
13     d) Attachments to primary documents must be bookmarked. Examples include, but are not

14          limited to, the following:
15          i) Depositions;
16          ii) Declarations;
17          iii) Exhibits (including exhibits to declarations);

18          iv) Transcripts (including excerpts within transcripts);

19          v) Points and Authorities;
20          vi) Citations; and
21          vii) Supporting Briefs.
22     e) Use of hyperlinks within documents (including attachments and exhibits) is strongly

23          encouraged.
24      0   Accompanying Documents
25          Each document acompanying a single pleading must be electronically filed as a separate

26          digital PDF document.

            Multi ple DoEuments

28          Multiple documents relating to one case can be uploaded in one envelope transaction.

                                                       4
                       FIRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC PILING FOR CIVIL
                                                                                                   Exhibit 1 - Page 37
Case 2:19-cv-06728-ODW-JEM Document 1-1 Filed 08/02/19 Page 39 of 47 Page ID #:45
                                                                                                  20I9GEN-0I4-00




 I        h) Writs and Abstracts

2            Writs and Abstracts must be submitted as a separate electronic envelope.
3         i) Sealed Documents
4            If and when a judicial officer orders documents to be filed under seal, those documents must be
5            filed electronically (unless exempted under paragraph 4); the burden of accurately designating
6            the documents as sealed at the time of electronic submission is the submitting party's
7            responsibility.
 8        j) Redaction
9            Pursuant to California Rules of Court, rule 1.201, it is the submitting party's responsibility to
10           redact confidential information (such as using initials for names of minors, using the last four
11           digits of a social security number, and using the year for date of birth) so that the information
12           shall not be publicly displayed.

13      7) ELECTRONIC FILING SCHEDULE
14        a) Filed Date
15           i) Any document received electronically by the court between 12:00 am and 11:59:59 pm
16               shall be deemed to have been effectively filed on that court day if accepted for filing. Any
17               document received electronically on a non-court day, is deemed to have been effectively
18               filed on the next court thy if accepted. (California Rules of Court, rule 2.253(b)(6); Code
19               Civ. Proc. § 1010.6(b)(3).)
20           ii) Notwithstanding any other provision of this order, if a digital document is not filed in due
21               course because of: (1) an interruption in service; (2) a transmission error that is not the
22               fault of the transmitter, or (3) a processing failure that occurs after receipt, the Court may

23               order, either on its own motion or by noticed motion submitted with a declaration for Court
24               consideration, that the document be deemed filed and/or that the document's filing date

25               conform to the attempted transmission date.

26      8) LX PARTE APPLICATIONS

            — Ex pane applications and all documents in support thereof must be electronically filed no later
28 11        than 10:00 a.m. the court day before the ex pane hearing.

                                                              5
                         FIRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC FILING FOR CIVIL
                                                                                                     Exhibit 1 - Page 38
Case 2:19-cv-06728-ODW-JEM Document 1-1 Filed 08/02/19 Page 40 of 47 Page ID #:46
                                                                                            20 I9-6EN0 14-00




      b) Any written opposition to an ex parte application must be electronically filed by 8:30 a.m. the

2         day of the ex pane hearing. A printed courtesy copy of any opposition to an ex pane

3         application must be provided to the court the day of the ex pane hearing.

4 9) PRINTED COURTESY COPIES
5     a) For any filing electronically filed two or fewer days before the hearing, a courtesy copy must

6         be delivered to the courtroom by 4:30 p.m. the same business day the document is efiled. If

7         the etiling is submitted after 4:30 p.m., the courtesy copy must be delivered to the courtroom
8         by 10:00 a.m. the next business day.
9     b) Regardless of the time of electronic filing, a printed courtesy copy (along with proof of
10        electronic submission) is required for the following documents:
11        i) Any printed document required pursuant to a Standing or General Order;

12        ii)   Pleadings and motions (including attachments such as declarations and exhibits) of 26
13              pages or more;
14       iii)   Pleadings and motions that include points and authorities;

15       iv) Demurrers;
16        v) Anti-SLAPP filings, pursuant to Code of Civil Procedure section 425.16;
17       vi) Motions for Summary Judgment/Adjudication; and
18      vii) Motions to Compel Further Discovery.
19    c) Nothing in this General Order precludes a Judicial Officer from requesting a courtesy copy of

20        additional documents. Courtroom specific courtesy copy guidelines can be found at
21        www.lacourt.org on the Civil webpage under "Courtroom Information."
22 10) WAIVER OF FEES AND COSTS FOR ELECTRONICALLY FILED DOCUMENTS

23    a) Fees and costs associated with electronic filing must be waived for any litigant who has
24        received a fee waiver. (California Rules of Court, rules 2.253(b)O, 2.258(b), Code Civ. Proc. §

25        1010.6(d)(2).)
26     b) Fee waiver applications for waiver of court fees and costs pursuant to Code of Civil Procedure

          section— 1610.6[subdivision (b)(6), and California Rules of Court, rule 2.252(t), may be
28        electronically filed in any authorized action or proceeding,


                     FIRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC FILING FOR CIVIL
                                                                                               Exhibit 1 - Page 39
Case 2:19-cv-06728-ODW-JEM Document 1-1 Filed 08/02/19 Page 41 of 47 Page ID #:47
                                                                                               2019-QEN-014-00




I    1) SIGNATURES ON ELECTRONIC FILING

2       For purposes of this General Order, all electronic filings must be in compliance with California

3       Rules of Court, rule 2.257. This General Order applies to documents filed within the Civil

4       Division of the Los Angeles County Superior Court.

5

6           This First Amended General Order supersedes any previous order related to electronic filing,

7    and is effective immediately, and is to remain in effect until otherwise ordered by the Civil

8    Supervising Judge and/or Presiding Judge.

9                                                                                       40           0 IF

10   DATED: May 3, 2019
                                                          KEVIN C. BRAZILE
'I                                                        Presiding Judge
12
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        7
                        FIRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC FILING FOR CIVIL
                                                                                                     Exhibit 1 - Page 40
Electronically FILED by Superior Court of California, County of Los Angeles on 07/09/2019 02:44 PM Sherri R. Carter, Executive Officer/Clerk of Court, by S. Bolden,Deputy Clerk
                Case 2:19-cv-06728-ODW-JEM Document 1-1 Filed 08/02/19 Page 42 of 47 Page ID #:48




                          1 Nicholas P. Roxborough, Esq. (SBN 113540)
                            Joseph C. Gjonola, Esq. (SBN 241955)
                          2 Daron Barsamian, Esq. (SBN 231016)
                            ROXBOROUGH, POMERANCE, NYE & ADREANI, LLP
                          3 5820 Canoga Avenue, Suite 250

                          4 Woodland Hills, California 91367
                            Tel: (818) 992-9999
                          5 Fax: (818) 992-9991

                         6     Attorneys for Plaintiff

                          7

                          8                                     SUPERIOR COURT OF THE STATE OF CALIFORNIA

                          9                               FOR THE COUNTY OF LOS ANGELES, CENTRAL DIVISION

                        10     PERSONNEL STAFFING GROUP, LLC, DBA                                              Case No. 19STCV22784
                               MVP STAFFING, a Florida limited liability
                        11     company,
                        12                                                                                     NOTICE OF STATUS CONFERENCE AND
                                                                  Plaintiff,                                   ORDER
                        13
                                           V.                                                                  DATE:September 26, 2019
                        14                                                                                     TIME: 8:30 a.m.
                               PROTECTIVE INSURANCE COMPANY, an                                                DEPT: 52
                        15     Indiana Corporation, and DOES 1 through 50,
                        16
                                                                  Defendant.
                        17 !1-- - - - - -- - -- - - -- - -
                        18

                        19     TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:

                        20                 PLEASE TAKE NOTICE that a Status Conference has been set for the above-referenced

                        21     matter on September 26, 2019 at 8:30 a.m. in Department 52 of the above-entitled court. A copy of

                        22     the Court's Notice of Status Conference and Order is attached hereto marked Exhibit "A."

                        23     Dated: July 9, 2019                                                         ROXBOROUGH, POMERANCE, NYE                          & ADREA NI, LLP
                        24

                        25

                        26

                        27                                                                                            Attorneys for Plaintiff

                        28

                                                                                     1                                                                          Exhibit 1 - Page 41
                                                                  NOTICE OF STATUS CONFERENCE AND ORDER
Case 2:19-cv-06728-ODW-JEM Document 1-1 Filed 08/02/19 Page 43 of 47 Page ID #:49




EXHIBIT ''A'' .
                                                                        Exhibit 1 - Page 42
         Case 2:19-cv-06728-ODW-JEM Document 1-1 Filed 08/02/19 Page 44 of 47 Page ID #:50
                                                                                                        Reserved for Clerk's File Stamp
        I
                     SUPERIOR COURT OF CALIFORNIA
.                       COUNTY OF LOS ANGELES
                                                                                                                          FILED
COURTHOUSE ADDRESS:                                                                                              Supecor Court of California
Stanley Mosk Courthouse                                                                                            County of Los Angeles
111 North Hill Street, Los Angeles, CA 90012                                                                           07/0212019
PLAINTIFF:                                                                                             S->ICS'n R. C;nr. E:1~10.m-cO!tce-.' Ce!llo!Co\l"
PERSONNEL STAFFING GROUP, LLC                                                                              By:           Mark lsunza          De()uty
DEFENDANT:

PROTECTIVE INSURANCE COMPANY, an Indiana Corporation,                                                   CASENl:IMBER

                     NOTICE OF STATUS CONFERENCE AND ORDER                                              19STCV22784

 To plaintiff/petitioner and self-represented parties: Notice is hereby given that the Status Conference in the above-entitled
 action will be held on
                                   Date: 09/26/2019          Time: 8:30 AM         Div./Dept.: Department 52
       Re :
              D       Post Arbitration       D Post Mediation           D   Status of Uninsured Motorist Claim

              D       Status of Bankruptcy Das to all defendants D as to _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

              D       Status of Binding Arbitration            D    Status of Reclassified Case

              li2I    (Other) and proof of service as to all parties.
                                                                                                        .
  At the Status Conference the Court will determine the present status of the case, how to achieve compliance with time
 standards, whether any party has not been diligent in pursuing the case, and will make appropriate orders intended to
 move this matter forward to final disposition.

 li2l Plaintiff/Petitioner and self-represented parties must appear at the Status Conference unless within                    5        days
        before the status conference, the following has occurred:

             D       Arbitration Award has been filed.         D    A Request for Trial De Novo has been filed.

             D       Judgment has been entered.                D    Statement of Agreement has been filed .

             ~       A Request for Dismissal of the entire action has been filed.
             D       Other _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



                                                                   ORDER

 ~ Plaintiff/Petitioner Is ordered to give notice of said hearing forthwith to any party served with summons and complaint before the
        status conference hearing and file a Proof of Service In this department within   5     days before the hearing.

        Failure to comply or appear may result in an Order to Show Cause re the imposition of sanctions.



                                                                               Susan Bryant-Deason


    Dated:     07/02/2019                                                      Susan Bryant- Dea.son/ Judge
                                                                                          Judicial Officer

    LACIV 167 (Rev 01/07)                      NOTICE OF STATUS CONFERENCE                                       LASC Local Rules, Chapter 7 Cal.
 LASC Approved 06-04                                    AND ORDER                                                   Rules of Court, rule 2.2 et seq.

                                                                                                                             Exhibit 1 - Page 43
      Case 2:19-cv-06728-ODW-JEM Document 1-1 Filed 08/02/19 Page 45 of 47 Page ID #:51

     .          SUPERIOR COURT OF CALIFORNIA                                              Reserved for Clerk's Fi le Stamp

l                  COUNTY OF LOS ANGELES
,couRTHOUSE ADDRESS:                                                                                    FILED
                                                                                         Suporior Court of C<ililornia
    Stanley Mosk Courthouse                                                                Counly of Los Angeles
    111 North Hill Street, Los Angeles, CA 90012
                                                                                                07/02/2019
    PLAINTIFF/PETITIONER:                                                       ~1cr;, R C.:r~· C,1.0G'J~·,-c O~co- .' Oc~ of Cou·

    PERSONNEL STAFFING GROUP, LLC                                                 By:.      -
                                                                                                  Mark l!.UllZ<l
                                                                                                 . ..                   ~1)'
                                                                                                                ·-
    DEFENDANT/RESPONDENT:
    PROTECTIVE INSURANCE COMPANY, an Indiana Corporation,
                                                                                CASE NUMBER:
                            CERTIFICATE OF MAILING                              19STCV22784

    I, the below-named Executive Officer/Clerk of the above-entitled court, do hereby certify that I am not a
    party to the cause herein, and that on this date I served the Notice of Status Conference and Order upon
    each party or counsel named below by placing the document for collection and mailing so as to cause 1t to
    be deposited in the United States mail at the courthouse In Los Angeles, California, one copy of the original
    filed/entered herein in a separate sealed envelope to each address as shown below with the postage
    thereon fully prepaid, in accordance with standard court practices.




         Nicholas P. Rox borough
         Roxborough, Pomerance, NYE & Adreani LLP
         5820 Canoga Avenue Suite 250
         Woodland Hills, CA 91367




                                                          Sherri R. Carter, Executive Officer/ Clerk of Court
    Dated: 07/2/2019                                      By:   Mark lsunza
                                                                Deputy Clerk



                                                                                                              Exhibit 1 - Page 44
                                          CERTIFICATE OF MAILING
         Case 2:19-cv-06728-ODW-JEM Document 1-1 Filed 08/02/19 Page 46 of 47 Page ID #:52
           ------joRN1
        .-:_ ,.\~ ........:t, . C.n
                                 ••,..,.,,
    _..-~V::, -· •.          "··~,::'~.\              SHERRI R. CARTER
    ft/                i-:~\ ~\   I           Superior Courl of California
                                                      ExEcuT1vE OFFICER   CLERK

-   \\                  '~ ~1j;--------------==---C-o_u_n_iy_o_if__;L::;____
                                                                         os- A---=-n-~-el_e_:s __
    \ ~        .                     ' .         ,i
       ,, ;;_,(]·- .... ,           ,.'\...., _.I
        ',,,,'f•   t .             1,:-,..•·•'
              ti . ............. . ... . .




              IN COMPLIANCE WITH THE 15r AMENDED GENERAL ORDER,
              THIS COURT REQUESTS PAPER COPIES OF ALL MOVING PAPERS
               RE: SU·MS/COMP, MOTIONS AND MOTION-RELATED
               DOCUMENTS (e.g. OPPOSITIONS, REPLIES, AND DECLARATIONS)
              AND PROOF OF SERVICE. 2-HOLE PUNCH ALL DOCUMENTS
              AND TAB ALL EXHIBITS PURSUANT TO CRC 3.1110.




                            *****PLEASE SERVE A COPY OF THIS NOTICE-TO ALL PARTIES*****




                                                                                    Exhibit 1 - Page 45
Case 2:19-cv-06728-ODW-JEM Document 1-1 Filed 08/02/19 Page 47 of 47 Page ID #:53




    1                                        PROOF OF SERVICE

    2 STATE OF CALIFORNIA                )
                                         ) ss.
    3   COUNTY OF LOS ANGELES            )

    4          I am employed in the county of Los Angeles, State of California. I am over the age of 18
        and not a party to the within action. My business address is 5820 Canoga Avenue, Suite 250,
    5
        Woodland Hills, California 91367.
    6
                On July 9, 2019, I served the foregoing document described as NOTICE OF STATUS
    7   CONFERENCE AND ORDER on the interested party(ies) in this action by placing true copies
        thereof enclosed in sealed envelopes and/or packages addressed as follows:
    8
                       PROTECTIVE INSURANCE COMPANY, an Indiana Corporation
    9
                               CT Corporation System, Registered Agent
   10                                    818 West ih Street
                                    Los Angeles, CA90017-3407
   11
               BY U.S. MAIL: I am "readily familiar" with the firm's practice of collection and
   12          processing correspondence for mailing. Under that practice, it would be deposited with the
               U.S. Postal Service on that same day with postage thereon fully prepaid at Woodland Hills,
   13
               California, in the ordinary course of business. I am aware that on motion of the party
   14          served, service is presumed invalid if postal cancellation date or postage meter date is more
               than one day after date of deposit for mailing in affidavit.
   15
               ST ATE: I declare under penalty of perjury and under the laws of the State of California
   16          that the foregoing is true and correct.
   17
               Executed on July 9, 2019 at Woodland Hills, California.
   18

   19

   20

   21

   22
   23

   24

   25

   26

   27

   28

                                                 2                                          Exhibit 1 - Page 46
                              NOTICE OF STATUS CONFERENCE AND ORDER
